Exhibit 10.17

EXECUTION VERSION

ABL SECURITY AGREEMENT

ABL SECURITY AGREEMENT, dated as of August 4, 2014, among TRIBUNE PUBLISHING
COMPANY, a Delaware corporation (as further defined in Section 1(c), the
“Company”), each of the Subsidiaries of the Company party hereto from time to
time and BANK OF AMERICA, N.A., as collateral agent for the ABL Secured Parties
(in such capacity, together with its successors and assigns in such capacity,
the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, (1) the Company and certain Subsidiaries of the Company from time to
time party thereto (as further defined in Section 1(c), the “ABL Borrowers”)
have entered into an ABL Credit Agreement, dated as of the date hereof (as the
same may be amended, supplemented, waived or otherwise modified from time to
time, the “ABL Credit Agreement”), with the lenders from time to time party
thereto (the “Lenders”) and BANK OF AMERICA, N.A., as Administrative Agent,
Collateral Agent, Swing Line Lender and L/C Issuer, pursuant to which the
Lenders have severally agreed to make loans to the ABL Borrowers, and the L/C
Issuers have agreed to issue letters of credit for the account of the ABL
Borrowers or any Restricted Subsidiary upon the terms and subject to the
conditions set forth therein, (2) one or more Hedge Banks may from time to time
enter into Secured Hedge Agreements with any Loan Party and (3) one or more Cash
Management Banks may from time to time provide cash management services pursuant
to Secured Cash Management Agreements to any Loan Party (clauses (1), (2), and
(3), collectively, the “Extensions of Credit”);

WHEREAS, pursuant to the ABL Pledge Agreement, dated as of the date hereof (as
the same may be amended, supplemented, waived or otherwise modified from time to
time, the “ABL Pledge Agreement”) the Grantors have pledged certain collateral
for the benefit of the ABL Secured Parties;

WHEREAS, pursuant to the ABL Guaranty, dated as of the date hereof (as the same
may be amended, supplemented, waived or otherwise modified from time to time,
the “ABL Guaranty”), the Guarantors (as defined therein) have agreed to
guarantee, for the benefit of the ABL Secured Parties, the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations;

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the ABL Borrowers to make valuable transfers to the other Subsidiary Grantors in
connection with the operation of their respective businesses;

WHEREAS, it is a condition precedent to the obligations of the Lenders and the
L/C Issuers to make their respective Extensions of Credit to the ABL Borrowers
under the ABL Credit Agreement that the Grantors shall have executed and
delivered this Agreement to the Collateral Agent, for the ratable benefit of the
ABL Secured Parties;



--------------------------------------------------------------------------------

WHEREAS, the Grantors acknowledge that they will derive substantial direct and
indirect benefit from the Extensions of Credit and have agreed to secure their
obligations with respect thereto pursuant to this Agreement on the terms set
forth herein;

WHEREAS, pursuant to the Term Loan Credit Agreement, dated as of the date
hereof, among the Company, JPMorgan Chase Bank, N.A., as administrative agent
and as collateral agent (in such capacity, the “Term Loan Agent”), and the other
parties thereto, the lenders party thereto have severally agreed to make
extensions of credit to the Company upon the terms and subject to the conditions
set forth therein;

WHEREAS, pursuant to the Term Loan Guaranty, dated as of the date hereof, the
Company and certain Domestic Subsidiaries of the Company have agreed to
guarantee for the benefit of the Term Loan Secured Parties the prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations (as defined therein);

WHEREAS, pursuant to the Term Loan Pledge Agreement, dated as of the date
hereof, the Company and certain Domestic Subsidiaries of the Company have
pledged certain collateral for the benefit of the Term Loan Secured Parties;

WHEREAS, pursuant to the Term Loan Security Agreement, dated as of the date
hereof (as the same may be amended, supplemented, waived or otherwise modified
from time to time, the “Term Loan Security Agreement”), the Company and certain
Domestic Subsidiaries of the Company have granted a first priority Lien to the
Term Loan Agent for the benefit of the Term Loan Secured Parties on the Term
Loan Priority Collateral and a second priority Lien for the benefit of the Term
Loan Secured Parties on the ABL Priority Collateral (subject in each case to
liens permitted under the Term Loan Credit Agreement);

WHEREAS, the Collateral Agent and the Term Loan Agent have entered into an
Intercreditor Agreement, acknowledged by the Grantors, dated as of the date
hereof (as the same may be amended, supplemented, waived or otherwise modified
from time to time, the “ABL/Term Loan Intercreditor Agreement”); and

WHEREAS, the Collateral Agent and one or more Additional Agents may in the
future enter into a Junior Lien Intercreditor Agreement substantially in the
form attached to the ABL Credit Agreement as Exhibit L-2, and acknowledged by
the Grantors (as the same may be amended, supplemented, waived or otherwise
modified from time to time, the “Junior Lien Intercreditor Agreement”), and one
or more Other Intercreditor Agreements or Intercreditor Agreement Supplements.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and to
induce the Agents, the Lenders and the L/C Issuers to enter into the ABL Credit
Agreement and to induce the Lenders and the L/C Issuers to make their respective
Extensions of Credit to the ABL Borrowers under the ABL Credit Agreement, to
induce one or more Hedge Banks to enter into Secured Hedge Agreements with any
Loan Party and to induce one or more Cash Management Banks to provide cash
management services pursuant to Secured Cash Management Agreements to any Loan
Party, the Grantors hereby agree with the Collateral Agent, for the benefit of
the ABL Secured Parties, as follows:

 

  1. Defined Terms.

(a) (i) Unless otherwise defined herein, terms defined in the ABL Credit
Agreement and used herein (including terms used in the preamble and the
recitals) shall have the meanings given to them in the ABL Credit Agreement and
(ii) all terms defined in the Uniform Commercial Code from time to time in
effect in the State of New York (the “UCC”) and not defined herein or in the ABL
Credit Agreement shall have the meanings specified therein (and if defined in
more than one article of the UCC, shall have the meaning specified in Article 9
thereof).

(b) The rules of construction and other interpretive provisions specified in
Sections 1.02, 1.05, 1.06 and 1.07 of the ABL Credit Agreement shall apply to
this Agreement, including terms defined in the preamble and recitals hereto.

(c) The following terms shall have the following meanings:

“ABL Borrowers” shall have the meaning assigned to such term in the recitals
hereto and “ABL Borrower” means any one of them. In the event that any ABL
Borrower consummates any merger, amalgamation or consolidation in accordance
with Section 7.04 of the ABL Credit Agreement, the surviving Person in such
merger, amalgamation or consolidation shall be deemed to be an “ABL Borrower”
for all purposes of this Agreement.

“ABL Collateral Representative” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.

“ABL Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“ABL Guaranty” shall have the meaning assigned to such term in the recitals
hereto.

 

3



--------------------------------------------------------------------------------

“ABL Pledge Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“ABL Secured Parties” means the “Secured Parties” as such term is defined in the
ABL Credit Agreement.

“ABL/Term Loan Intercreditor Agreement” shall have the meaning assigned to such
term in the recitals hereto.

“Additional ABL Agent” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Additional ABL Collateral Documents” shall have the meaning assigned to such
term in the ABL/Term Loan Intercreditor Agreement.

“Additional ABL Obligations” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Additional ABL Secured Parties” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.

“Additional Agent” shall have the meaning assigned to such term in the ABL/Term
Loan Intercreditor Agreement.

“Additional Term Agent” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Additional Term Collateral Documents” shall have the meaning assigned to such
term in the ABL/Term Loan Intercreditor Agreement.

“Additional Term Obligations” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.

“After-Acquired Intellectual Property Collateral” shall have the meaning
assigned to such term in Section 4.01(c).

“Agreement” shall mean this ABL Security Agreement, as amended, supplemented,
waived or otherwise modified from time to time.

“Borrower Representative” shall have the meaning assigned to such term in the
ABL Credit Agreement.

 

4



--------------------------------------------------------------------------------

“Collateral” shall have the meaning assigned to such term in Section 2(a).

“Collateral Account” shall mean any collateral account established by the
Collateral Agent as provided in Section 5.01.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Collateral Representative” shall mean (i) with respect to Term Loan Priority
Collateral, the Term Loan Collateral Representative and with respect to the ABL
Priority Collateral, the ABL Collateral Representative, (ii) if the Junior Lien
Intercreditor Agreement is executed, the Senior Priority Representative (as
defined therein) and (iii) if any Other Intercreditor Agreement is executed, the
Person acting as representative for the Collateral Agent and the ABL Secured
Parties thereunder for the applicable purpose contemplated by this Agreement.

“Commercial Tort Action” shall mean any action, with respect to any Person other
than the Grantors, that is commenced by a Grantor in the courts of the United
States of America, any state or territory thereof or any political subdivision
of any such state or territory, in which any Grantor seeks damages arising out
of torts committed against it that would reasonably be expected to result in a
damage award to it exceeding $5,000,000.

“Company” shall have the meaning assigned to such term in the preamble hereto.
In the event the Company consummates any merger, amalgamation or consolidation
in accordance with Section 7.04 of the Term Loan Credit Agreement, the surviving
Person in such merger, amalgamation or consolidation shall be deemed to be the
“Company” for all purposes of this Agreement.

“Copyrights” shall mean all (a) copyright rights in any work subject to the
copyright laws of the United States, whether registered or unregistered and
whether published or unpublished, including copyrights in computer software and
the content thereof, and internet web sites and the content thereof, (b) all
derivative works, renewals, extensions, reversions or restorations associated
with such copyrights, now or hereafter provided by law, regardless of the
tangible medium of fixation, (c) registrations, recordings and applications for
registration of any such copyright rights in the United States, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, and (d) rights to obtain
all renewals thereof.

“Deposit Account” shall mean any “deposit account,” as such term is defined in
the UCC (as in effect on the date hereof), now or hereafter maintained by any
Grantor, and, in any event, shall include, but shall not be limited to all
applicable Dominion Accounts and Qualified Cash Accounts.

 

5



--------------------------------------------------------------------------------

“Discharge of Additional ABL Obligations” shall have the meaning assigned to
such term in the ABL/Term Loan Intercreditor Agreement.

“Discharge of Additional Term Obligations” shall have the meaning assigned to
such term in the ABL/Term Loan Intercreditor Agreement.

“Discharge of Term Loan Obligations” shall have the meaning assigned to such
term in the ABL/Term Loan Intercreditor Agreement.

“Dominion Accounts” means the “Dominion Accounts” as such term is defined in the
ABL Credit Agreement.

“Excluded Equity Interests” shall mean (i) Equity Interests to the extent the
grant of a security interest is prohibited by Law or requires a consent not
obtained of any Governmental Authority pursuant to such Law; (ii) Equity
Interests in any Person, other than wholly owned Restricted Subsidiaries;
(iii) Equity Interests to the extent a security interest in such assets would
result in material adverse tax consequences (including as a result of the
operation of Section 956 of the Code or any similar Law in any applicable
jurisdiction) as reasonably determined by the Borrower Representative in writing
in consultation with the Collateral Agent; (iv) Equity Interests as to which the
Collateral Agent and the Borrower Representative reasonably agree in writing
that the cost of obtaining such a security interest or perfection thereof are
excessive in relation to the benefit to the Lenders of the security to be
afforded thereby; (v) in excess of 65% of the Equity Interests of (A) any
Foreign Subsidiaries or (B) any FSHCO; and (vi) Equity Interests of (A) any
Subsidiary of a Foreign Subsidiary, (C) any Immaterial Subsidiary, (D) any
Unrestricted Subsidiary, (E) any entity set forth in clause (b), (d), (e),
(m) or (p) of the definition of Excluded Subsidiary and (F) any Equity Interests
or other securities of a Subsidiary to the extent that the pledge of or grant of
any lien on such Equity Interests or other securities for the benefit of any
holders of any securities would result in the Company or any of the Restricted
Subsidiaries being required to file separate financial statements for the issuer
of such capital stock or securities with the Securities and Exchange Commission
(or another governmental authority) pursuant to either Rule 3-10 or 3-16 of
Regulation S-X under the Securities Act, or any other law, rule or regulation as
in effect from time to time, but only to the extent necessary to not be subject
to such requirement.

“Excluded Property” shall mean (a) any property included in the definition of
“Collateral” in the ABL Pledge Agreement, (b) any Excluded Equity Interest,
(c) any fee-owned real property with a value of less than $10,000,000 and all
leasehold interests (including requirements to deliver landlord lien waivers,
estoppels and collateral access letters), in each case including fixtures
related thereto, (d) motor vehicles and other assets subject to certificates of
title, Letter of Credit Rights with a value of less than $5,000,000, Letter of
Credit Rights to the extent any Grantor is required by applicable law to apply
the proceeds of such a drawing of such letter of credit for a specified purpose
and

 

6



--------------------------------------------------------------------------------

Commercial Tort Claims with a value of less than $5,000,000, (e) any asset or
property to the extent the grant of a security interest is prohibited by Law or
requires a consent not obtained of any Governmental Authority pursuant to such
Law, (f) assets to the extent a security interest in such assets would result in
material adverse tax consequences (including as a result of the operation of
Section 956 of the Code or any similar Law in any applicable jurisdiction) as
reasonably determined by the Borrower Representative in writing in consultation
with the Collateral Agent, (g) any lease, license or other agreement or
Contractual Obligation or any property subject to a purchase money security
interest or similar arrangement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
Contractual Obligation or purchase money arrangement or create a right of
termination in favor of any other party thereto (other than any Borrower
Representative or a wholly owned Subsidiary) after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code of any
applicable jurisdiction other than Proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code of any applicable jurisdiction notwithstanding such prohibition, (h) those
assets as to which the Collateral Agent and the Borrower Representative
reasonably agree in writing that the cost of obtaining such a security interest
or perfection thereof are excessive in relation to the benefit to the Lenders of
the security to be afforded thereby, (i) any governmental licenses or state or
local franchises, charters and authorizations, to the extent security interests
in such licenses, franchises, charters or authorizations are prohibited or
restricted thereby after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code of any applicable jurisdiction,
(j) “intent-to-use” trademark or service mark applications for which an
amendment to allege use or statement of use has not been filed under 15 U.S.C.
§1051(c) or 15 U.S.C. §1051(d), respectively, or, if filed, has not been deemed
in accordance with 15 U.S.C. §1051(a) or examined and accepted, respectively, by
the United States Patent and Trademark Office to the extent that the grant of
the security interest therein prior to such time would result in the invalidity
or unenforceability of any such application or resulting registration, (k) any
Other Letter of Credit Collateral, (l) any intellectual property rights arising
under the laws of any jurisdiction other than the United States or any state
thereof, (m) any commercial tort claims held by or assigned to the Litigation
Trust (as defined in the Plan of Reorganization), (n) Excluded
Deposit/Securities Accounts, (o) any aircraft, airframes, aircraft engines,
helicopters or rolling stock, or any other equipment or assets constituting a
part thereof, (p) margin stock (within the meaning of Regulation U issued by the
FRB), and (q) any property that would otherwise constitute Term Loan Priority
Collateral but is Excluded Property (as such term is defined in the Term Loan
Security Agreement); provided that no asset that would be Excluded Property
pursuant to the foregoing clauses (a) through (q) shall be Excluded Property if
it has been granted to secure the Term Loan Obligations.

“Exclusive IP Agreements” shall have the meaning assigned to such term in
Section 3.02(a).

 

7



--------------------------------------------------------------------------------

“Extensions of Credit” shall have the meaning assigned to such term in the
recitals hereto.

“Grantor” shall mean each Subsidiary Grantor and the Company in their individual
capacities, and collectively the “Grantors”.

“Guaranteed Obligations” shall have the meaning assigned to such term in the ABL
Guaranty. Notwithstanding anything to the contrary contained in this Agreement
or any provision of the ABL Credit Agreement or any other Loan Document, the
Guaranteed Obligations of any Grantor shall not extend to or include any
Excluded Swap Obligation (as defined in the ABL Guaranty).

“Intellectual Property” shall mean the Trade Secrets, Copyrights, Patents,
Trademarks and the IP Agreements, all rights therein, and all rights to sue at
law or in equity for any past, present, or future infringement,
misappropriation, violation, misuse or other impairment thereof, including the
right to receive injunctive relief and all Proceeds and damages therefrom.

“Intellectual Property Collateral” shall mean the Collateral constituting
Intellectual Property, including the Intellectual Property set forth in Schedule
3.02(a)(i) and Schedule 3.02(a)(ii) hereto.

“Intellectual Property Security Agreements” shall have the meaning assigned to
such term in Section 4.01(c).

“Intercreditor Agreements” shall mean, (a) the ABL/Term Loan Intercreditor
Agreement, (b) any Junior Lien Intercreditor Agreement and (c) any Other
Intercreditor Agreement that may be entered into in the future by the Collateral
Agent and one or more Additional Agents and acknowledged by the Company and the
other Grantors (each as amended, amended and restated, waived, supplemented or
otherwise modified from time to time (upon and during the effectiveness
thereof)).

“IP Agreements” shall mean any and all written United States agreements, now or
hereafter in effect, relating to the license, development, use, manufacture,
distribution, sale or disclosure of any Copyrights, Patents, Trademarks, Trade
Secrets or other Intellectual Property to which any Grantor, now or hereafter,
is a party.

“Junior Lien Intercreditor Agreement” shall have the meaning assigned to such
term in the recitals hereto.

“Lenders” shall have the meaning assigned to such term in the recitals hereto.

“Loan Parties” shall mean the ABL Borrowers and the other Subsidiary Grantors.

 

8



--------------------------------------------------------------------------------

“Material Newspapers” means the daily newspaper publications for the following:
Chicago Tribune, Los Angeles Times, Sun Sentinel and Baltimore Sun.

“Other Letter of Credit Collateral” shall have the meaning assigned to such term
in the ABL Credit Agreement.

“Patents” shall mean (a) all letters patent of the United States, all
registrations, recordings and extensions thereof, and all applications for
letters patent of the United States, including patent registrations, statutory
invention registrations, utility models, recordings and pending applications in
the United States Patent and Trademark Office, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and in the case of (a) and (b), all the inventions disclosed or claimed therein
and all improvements thereto, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

“Perfection Exceptions” shall have the meaning assigned to such term in
Section 3.03(b).

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and including, in any event, all proceeds of, and all other profits,
products, rents or receipts, in whatever form, arising from the collection,
sale, lease, exchange, assignment, licensing or other disposition of, or other
realization upon, any Collateral, including all claims of the relevant Grantor
against third parties for loss of, damage to or destruction of, or for proceeds
payable under, or unearned premiums with respect to, policies of insurance in
respect of, any Collateral, and any condemnation or requisition payments with
respect to any Collateral.

“Qualified Cash Accounts” means the “Qualified Cash Accounts” as such term is
defined in the ABL Credit Agreement.

“Registered Intellectual Property” shall have the meaning set forth in
Section 3.02(a).

“Release Date” shall mean the date on which the Aggregate Commitments are
terminated and all Guaranteed Obligations then due and owing are paid in full
(other than (A) contingent indemnification or other contingent obligations as to
which no claim has been asserted and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements) and all Letters
of Credit have expired or been terminated (other than Letters of Credit which
have been Cash Collateralized).

“Secured Debt Documents” shall mean, collectively, the Loan Documents, each
Secured Hedge Agreement entered into with a Hedge Bank and each Secured Cash
Management Agreement entered into with a Cash Management Bank.

 

9



--------------------------------------------------------------------------------

“Securities Account” shall mean any “securities account,” as such term is
defined in Article 8 of the UCC (as in effect on the date hereof), now or
hereafter maintained by any Grantors, and, in any event, shall include, but
shall not be limited to all applicable Dominion Account and Qualified Cash
Accounts.

“Security Interest” shall have the meaning assigned to such term in
Section 2(a).

“Subsidiary Grantor” shall mean each of the Subsidiaries of the Company listed
on Schedule A hereto and each other Subsidiary of the Company that becomes a
Grantor pursuant to Section 7.13, in each case, unless and until such time as
the respective Grantor is released from all of its obligations under this
Agreement in accordance with the terms and provisions hereof and of the ABL
Credit Agreement.

“Term Loan Agent” shall have the meaning assigned to such term in the recitals
hereto.

“Term Loan Collateral Representative” shall have the meaning assigned to such
term in the ABL/Term Loan Intercreditor Agreement.

“Term Loan Credit Agreement” shall have the meaning assigned to such term in the
ABL Credit Agreement.

“Term Loan Documents” shall have the meaning assigned to such term in the ABL
Credit Agreement.

“Term Loan Obligations” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement

“Term Loan Priority Collateral” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.

“Term Loan Secured Parties” shall mean the “Secured Parties”, as such term is
defined in the Term Loan Credit Agreement.

“Term Loan Security Agreement” shall have the meaning assigned to such term in
the recitals hereto.

“Trademarks” shall mean (a) all trademarks, service marks, domain names, trade
names, corporate names, company names, business names, fictitious business
names, trade dress, logos, slogans, other source or business identifiers, now
existing or hereafter adopted or acquired, whether registered or unregistered,
in each case arising under the laws of the United States or any state thereof,
and all registrations, recordings and applications for registration filed in
connection with the foregoing, including registrations, recordings and
applications for registration in the United States Patent and Trademark Office
or any similar offices in any State of the United States and all common-law
rights related thereto, (b) all goodwill associated therewith or symbolized
thereby and (c) all extensions or renewals thereof.

 

10



--------------------------------------------------------------------------------

“Trade Secrets” shall mean all confidential and proprietary information,
including know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, databases and
data, in each case arising under the laws of the United States or any state
thereof, including, without limitation, technical data, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer and supplier lists and information.

“UCC” shall have the meaning assigned to such term in Section 1(a)(ii).

“Vehicles” shall mean all railcars, cars, trucks, trailers, and other vehicles
covered by a certificate of title law of any state and all tires and other
appurtenances to any of the foregoing.

(d) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

  2. Grant of Security Interest.

(a) Each Grantor hereby grants to the Collateral Agent for the benefit of the
ABL Secured Parties, a security interest in and continuing lien on (the
“Security Interest”) all of such Grantor’s right, title and interest in (subject
only to Liens permitted under the ABL Credit Agreement) and to all of the
following assets and properties now owned or anytime hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”) as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations of such Grantor:

(i) all Accounts;

(ii) all cash;

(iii) all Chattel Paper;

(iv) all Commercial Tort Claims with respect to which a Commercial Tort Action
was commenced described on Schedule 2(a)(iv) hereto (together with any
Commercial Tort Claims with respect to which a Commercial Tort Action was
commenced subject to a further writing provided in accordance with
Section 4.01(d));

 

11



--------------------------------------------------------------------------------

(v) all Deposit Accounts;

(vi) all Documents;

(vii) all Equipment;

(viii) all Fixtures;

(ix) all General Intangibles;

(x) all Instruments;

(xi) all Intellectual Property;

(xii) all Inventory;

(xiii) all Investment Property;

(xiv) all Letter-of-Credit Rights;

(xv) all Money;

(xvi) all Securities Accounts;

(xvii) all books and records pertaining to the Collateral; and

(xviii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to the foregoing;

provided that notwithstanding anything to the contrary contained in this
Agreement, the security interest created by this Agreement shall not extend to,
and the term “Collateral” and the other terms defining the components of the
Collateral in the foregoing clauses (i) through (xviii), and any term defined by
reference to the UCC, shall not include, any Excluded Property (it being
understood that such grant will be applicable at such time as any such property
or assets ceases to constitute Excluded Property).

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant United States jurisdiction any
initial financing statements with respect to the Collateral or any part thereof
and amendments thereto and continuations thereof that contain the information
required by Article 9 of the Uniform Commercial Code of each applicable
jurisdiction for the filing of any financing statement or amendment or
continuation, including whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such
Grantor. Such financing statements may describe the Collateral in the

 

12



--------------------------------------------------------------------------------

same manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner such as “all assets”
or “all personal property, whether now owned or hereafter acquired” of such
Grantor or words of similar effect as being of an equal or lesser scope or with
greater detail. Each Grantor agrees to provide such information to the
Collateral Agent promptly upon request.

Each Grantor further authorizes the Collateral Agent to file with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office), as applicable, such documents as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing,
protecting or providing notice of the Security Interests granted by such Grantor
hereunder.

This Agreement secures the payment of all the respective Guaranteed Obligations
of the Grantors. Without limiting the generality of the foregoing, this
Agreement secures the payment of all amounts that constitute part of the
Guaranteed Obligations, and would be owed to the Collateral Agent or the ABL
Secured Parties but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving any Grantor.

The Security Interests created hereby are granted as security only and shall not
subject the Collateral Agent or any other ABL Secured Party to, or in any way
alter or modify, any obligation or liability of any Grantor with respect to or
arising out of the Collateral.

(c) Notwithstanding anything herein to the contrary, it is the understanding of
the parties that the Liens granted pursuant to clause (a) above shall (i) with
respect to Collateral other than Collateral constituting ABL Priority
Collateral, (x) prior to the Discharge of Term Loan Obligations, be subject and
subordinate, as and to the extent provided for in the ABL/Term Loan
Intercreditor Agreement, to the Liens granted to the Term Loan Agent for the
benefit of the Term Loan Secured Parties to secure the Term Loan Obligations
pursuant to the Term Loan Security Agreement and (y) prior to the Discharge of
Additional Term Obligations, be subject and subordinate, as and to the extent
provided for in the ABL/Term Loan Intercreditor Agreement, to the Liens granted
to any Additional Term Agent for the benefit of the holders of the Additional
Term Obligations to secure such Additional Term Obligations pursuant to the
Additional Term Collateral Documents as and to the extent provided for therein,
and (ii) with respect to all Collateral, prior to the Discharge of Additional
ABL Obligations, be pari passu and equal in priority to the Liens granted to any
Additional ABL Agent for the benefit of the holders of the applicable Additional
ABL Obligations to secure such Additional ABL Obligations pursuant to the
applicable Additional ABL Collateral Documents (except, in the case of this
sub-clause (ii), as may be separately otherwise agreed between the Collateral
Agent, on behalf of itself and the ABL Secured Parties, and any Additional ABL
Agent, on behalf of itself and the Additional ABL Secured Parties, including
pursuant to a Junior Lien Intercreditor Agreement). The Collateral Agent
acknowledges

 

13



--------------------------------------------------------------------------------

and agrees that the relative priority of the Liens granted to the Collateral
Agent, the Administrative Agent, the Term Loan Agent and any Additional Agent
shall be determined solely pursuant to the applicable Intercreditor Agreement,
and not by priority as a matter of law or otherwise. Notwithstanding anything
herein to the contrary, the Liens and security interest granted to the
Collateral Agent pursuant to this Agreement are subject to the provisions of the
applicable Intercreditor Agreement. In the event of any conflict between the
terms of any Intercreditor Agreement and this Agreement, the terms of such
Intercreditor Agreement shall govern and control as among (i) the Collateral
Agent, the Term Loan Agent and any Additional Agent, in the case of the ABL/Term
Loan Intercreditor Agreement, (ii) the Collateral Agent and Additional ABL
Agent, in the case of the Junior Lien Intercreditor Agreement, and (iii) the
Collateral Agent and any other secured creditor (or agent therefor) party
thereto, in the case of any Other Intercreditor Agreement. In the event of any
such conflict, each Grantor may act (or omit to act) in accordance with such
Intercreditor Agreement, and shall not be in breach, violation or default of its
obligations hereunder by reason of doing so. Notwithstanding any other provision
hereof, (x) for so long as any Term Loan Obligations or any Additional Term
Obligations remain outstanding, any obligation hereunder to deliver to the
Collateral Agent any Collateral constituting Term Loan Priority Collateral shall
be satisfied by causing such Term Loan Priority Collateral to be delivered to
the Term Loan Agent or the applicable Term Loan Collateral Representative, to be
held in accordance with the ABL/Term Loan Intercreditor Agreement and (y) for so
long as any Additional ABL Obligations remain outstanding, any obligation
hereunder to deliver to the Collateral Agent any Collateral shall be satisfied
by causing such Collateral to be delivered to the applicable Collateral
Representative to be held in accordance with the applicable Intercreditor
Agreement.

 

  3. Representations and Warranties.

Each Grantor hereby represents and warrants to the Collateral Agent and each ABL
Secured Party that:

3.01 Title; No Other Liens. Except for (a) the Security Interest granted to the
Collateral Agent, for the benefit of the ABL Secured Parties, pursuant to this
Agreement and (b) Liens permitted under the ABL Credit Agreement, such Grantor
owns each item of the Collateral free and clear of any and all Liens. Each
Grantor has the corporate or other organizational power and authority to
execute, deliver and carry out the terms and provisions of this Agreement and
has taken all necessary corporate or other organizational action to authorize
the execution, delivery and performance of this Agreement, in each case (except
with respect to any ABL Borrower or any Grantor that is a Significant
Subsidiary), to the extent that any such failure would not reasonably be
expected to have a Material Adverse Effect. To the knowledge of such Grantor, no
action or proceeding seeking to limit, cancel or question the validity of such
Grantor’s ownership interest in the Collateral, that would reasonably be
expected to result in a

 

14



--------------------------------------------------------------------------------

Material Adverse Effect, is pending or threatened. Such Grantor has not filed or
consented to the filing of any (x) security agreement, financing statement or
analogous document under the Uniform Commercial Code or any other similar Laws
covering any of such Grantor’s Collateral, (y) assignment for security in which
such Grantor assigns any of such Grantor’s Collateral or any security agreement
or similar instrument covering any of such Grantor’s Collateral with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, which security agreement, financing statement or similar instrument
or assignment is still in effect or (z) assignment for security in which such
Grantor assigns any of such Grantor’s Collateral or any security agreement or
similar instrument covering any of such Grantor’s Collateral with any foreign
governmental, municipal or other governmental office, which financing statement
or analogous document, assignment, security agreement or similar instrument is
still in effect, except in the case of each of clauses (x), (y) and (z) above,
such as (i) are filed in favor of (A) the Collateral Agent for the benefit of
the ABL Secured Parties, pursuant to this Agreement or the other Loan Documents
and (B) the Term Loan Agent for the benefit of the Term Loan Secured Parties
pursuant to the Term Loan Security Agreement and the other Term Loan Documents,
(ii) are filed in respect of Liens permitted by the ABL Credit Agreement or
(iii) are filed in respect of Liens being terminated on the Closing Date.

3.02 Intellectual Property.

(a) As of the date hereof, the Intellectual Property Collateral set forth on
Schedule 3.02(a)(i) hereto is a true and correct list in all material respects
of all copyright registrations with respect to Material Newspapers registered
with the United States Copyright Office on or after January 1, 2009, issued
patents, pending patent applications, federal trademark registrations and
pending federal trademark applications, in each case, in the United States
(collectively, the “Registered Intellectual Property”), owned in whole or in
part by such Grantor and indicates for each such item, as applicable, the title,
the application and/or registration number, date and jurisdiction of filing
and/or issuance and the identity of the current applicant or registered owner.
Schedule 3.02(a)(ii) hereto is a true and correct list in all material respects
of all IP Agreements pursuant to which any Grantor, as of the date hereof, is
the exclusive licensee of any registered United States Copyright, and indicates
for each such IP Agreement, the title of such IP Agreement, the date of such IP
Agreement, the parties to such IP Agreement, and the title, registration number,
date of filing and the identity of the registered owner of each registered
United States Copyright exclusively licensed to any Grantor pursuant to such IP
Agreement (collectively, the “Exclusive IP Agreements”).

(b) Except as would not reasonably be expected to result in a Material Adverse
Effect:

(i) The Registered Intellectual Property of such Grantor is subsisting and has
not been adjudged invalid or unenforceable in whole or in part and there

 

15



--------------------------------------------------------------------------------

are no pending or, to such Grantor’s knowledge, threatened (in writing) claims
challenging the validity or enforceability of the Registered Intellectual
Property of such Grantor, and

(ii) To such Grantor’s knowledge, no Person is engaging in any activity that
materially infringes, misappropriates or otherwise violates the Intellectual
Property Collateral of such Grantor or the Grantor’s rights in or use thereof.

3.03 Perfected Security Interests.

(a) Subject to the Perfection Exceptions, the Security Interests by such Grantor
granted pursuant to this Agreement (i) will attach to each item of Collateral
owned by such Grantor on the Closing Date (or, if such Grantor first obtains
rights thereto on a later date, on such later date), (ii) will constitute valid
perfected (so long as perfection is possible under United States Law) security
interests in the Collateral of such Grantor in favor of the Collateral Agent,
for the benefit of the ABL Secured Parties, as collateral security for the
Guaranteed Obligations of such Grantor, upon (A) in the case of Collateral of
such Grantor in which a security interest may be perfected by filing a financing
statement under the Uniform Commercial Code of any jurisdiction, the filing of
financing statements naming such Grantor as “debtor” and the Collateral Agent as
“secured party” and describing the Collateral in the applicable filing offices,
(B) in the case of Chattel Paper to be pledged or assigned by such Grantor, the
earlier of the delivery thereof to the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable (or their
respective agents appointed for the purposes of perfection), in accordance with
the applicable Intercreditor Agreement, and the filing of the financing
statements referred to in clause (A), (C) in the case of registered Copyrights,
applied for and registered Trademarks, applied for and issued Patents and
Exclusive IP Agreements included in the Intellectual Property Collateral of such
Grantor, the filing of the financing statements referred to in clause (A) and
the filing, registration and recording of fully executed agreements in the form
of the Grant of Security Interest in Copyrights, the Notice and Confirmation of
Grant of Security Interest in Patents and the Notice and Confirmation of Grant
of Security Interest in Trademarks set forth in Exhibit 2-A, 2-B and 2-C hereto
in the United States Copyright Office and the United States Patent and Trademark
Office, as applicable, (D) obtaining and maintenance of “control” (as described
in the UCC) by the Collateral Agent, the applicable Collateral Representative or
any Additional Agent, as applicable (or their respective agents appointed for
the purposes of perfection), in accordance with the applicable Intercreditor
Agreement, of all Deposit Accounts, Securities Accounts, Electronic Chattel
Paper and Letter-of-Credit Rights a security interest in which is perfected by
“control” (in the case of Deposit Accounts and Securities Accounts only to the
extent required by Sections 2.18, 2.21 and 2.23 of the ABL Credit Agreement)
and/or (E) in the case of Commercial Tort Actions (other than such Commercial
Tort Actions listed on Schedule 2(a)(iv) on the

 

16



--------------------------------------------------------------------------------

date of this Agreement) upon the taking of the actions required by
Section 4.01(d) and the filing of financing statements referred to in clause
(A) and (iii) subject to any applicable Intercreditor Agreement, are prior to
all other Liens on the Collateral of such Grantor other than Liens permitted by
the ABL Credit Agreement having priority over or being pari passu with the
Collateral Agent’s Lien by operation of law or otherwise as permitted under the
ABL Credit Agreement.

(b) Notwithstanding anything to the contrary contained herein, no Grantor shall
be required to (x) enter into control agreements with respect to, or otherwise
perfect any security interest by “control” over, securities accounts, deposit
accounts, other bank accounts, cash and Cash Equivalents and accounts related to
the clearing, payment proceeding and similar operations of the Company and its
Restricted Subsidiaries, Commercial Tort Claims and Letter-of-Credit Rights,
except, as required by Sections 2.18, 2.21 and 2.23 of the ABL Credit Agreement,
(y) take any action in any jurisdiction (other than the United States of
America, any state thereof and the District of Columbia) to perfect any security
interest in any Collateral (including Equity Interests of Foreign Subsidiaries)
or (z) perfect the security interest in the following other than by the filing
of a UCC financing statement: (1) Fixtures, (2) goods included in Collateral
received by any Person from any Grantor for “sale or return” within the meaning
of Section 2-326 of the Uniform Commercial Code of the applicable jurisdiction,
to the extent of claims of creditors of such Person, and (3) uncertificated
securities (clauses (x), (y) and (z) collectively, the “Perfection Exceptions”).

(c) It is understood and agreed that the security interests created hereby shall
not prevent the Grantors from using the Collateral in the ordinary course of
their respective businesses or as otherwise not prohibited by the ABL Credit
Agreement.

(d) As of the date hereof, each Grantor hereby represents and warrants that it
holds no Commercial Tort Claims with respect to which a Commercial Tort Action
was commenced other than those listed in Schedule 2(a)(iv).

3.04 Accounts.

As of the date hereof, no amount payable in excess of $5,000,000 to such Grantor
under or in connection with any Account is evidenced by any Instrument or
Chattel Paper that has not been delivered to the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable (or
their respective agents appointed for the purposes of perfection), in accordance
with the applicable Intercreditor Agreement, properly endorsed for transfer, to
the extent, in the case of any such Instrument, delivery is required by the ABL
Pledge Agreement.

3.05 Names. (a) The exact legal name of each ABL Borrower and each other
Grantor, as such name appears in its respective certificate of incorporation or
any other organizational document, is as set forth in Schedule 3.05(a). Each ABL
Borrower and

 

17



--------------------------------------------------------------------------------

each other Grantor is (i) the type of entity disclosed next to its name in
Schedule 3.05(a) and (ii) a registered organization except to the extent
disclosed in Schedule 3.05(a). Also set forth in Schedule 3.05(a) is the
jurisdiction of formation of each ABL Borrower and each other Grantor and, if
the applicable Grantor is organized in a jurisdiction that requires the
organizational identification number or the Federal Taxpayer Identification
Number to be included in an effective UCC-1 financing statement, the
organizational identification number of such Grantor or the Federal Taxpayer
Identification Number of such Grantor, as applicable.

(b) Set forth in Schedule 3.05(b) is any other corporate or organizational names
each ABL Borrower and each other Grantor has had in the past five years,
together with the date of the relevant change.

(c) Set forth in Schedule 3.05(c) is the information required by Section 3.05(b)
for any other business or organization to which any ABL Borrower or any other
Grantor became the successor by merger, consolidation, acquisition, change in
form, nature or jurisdiction of organization or otherwise, at any time in the
past four months. Except as set forth in Schedule 3.05(c), no Loan Party has
changed its jurisdiction of organization at any time during the past four
months.

3.06 Current Locations. The chief executive office of each ABL Borrower and each
other Grantor is located at the address set forth in Schedule 3.06 hereto.

3.07 Letter-of-Credit Rights. Set forth in Schedule 3.07 is a true and correct
list of all letters of credit issued in favor of any ABL Borrower or any other
Grantor, as beneficiary thereunder having a maximum available amount in excess
of $5,000,000.

3.08 Chattel Paper. Set forth in Schedule 3.08 is a true and correct list of all
tangible chattel paper and electronic chattel paper held by any ABL Borrower or
any other Grantor as of the Closing Date.

 

  4. Covenants.

Each Grantor hereby covenants and agrees with the Collateral Agent and the other
ABL Secured Parties that, from and after the date of this Agreement until the
Release Date:

4.01 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the Security Interests created hereby as
perfected security interests (as and to the extent required by Section 3.03(a)
and subject to Section 3.03(b)) and subject to no liens, other than any Lien
permitted by the ABL Credit Agreement and shall use commercially reasonable
efforts to defend the Security Interests created hereby and the priority thereof
against the claims and demands not permitted by the ABL Credit Agreement of all
Persons whomsoever.

 

18



--------------------------------------------------------------------------------

(b) Such Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Collateral Agent may reasonably request.

(c) Each Grantor agrees that should it, after the date hereof, obtain an
ownership interest in any Registered Intellectual Property that would, had it
been owned on the date hereof, be considered a part of the Intellectual Property
Collateral, or should it become a party to any IP Agreement that would, had such
Grantor been a party to it on the date hereof, be considered an Exclusive IP
Agreement (“After-Acquired Intellectual Property Collateral”), such
After-Acquired Intellectual Property Collateral shall automatically become part
of the Intellectual Property Collateral, subject to the terms and conditions of
this Agreement with respect thereto. In addition, on or prior to the date that
each annual and quarterly Compliance Certificate is required to be delivered
pursuant to Section 6.02(b) of the ABL Credit Agreement, such Grantor shall
execute and deliver to the Collateral Agent agreements substantially in the
forms of Exhibits 2-A, 2-B or 2-C hereto (collectively, the “Intellectual
Property Security Agreements”), as applicable, covering the After-Acquired
Intellectual Property Collateral obtained during the period to which such
Compliance Certificate relates, and shall record each such agreement with the
United States Copyright Office (if in the form of Exhibit 2-A), the United
States Patent and Trademark Office (if in the form of Exhibit 2-B or Exhibit
2-C) and any other Governmental Authorities located in the United States
necessary to perfect the Security Interest hereunder in any such After-Acquired
Intellectual Property Collateral.

(d) If any Grantor shall at any time hold or acquire a Commercial Tort Claim
with respect to which a Commercial Tort Action was commenced, such Grantor shall
on or prior to the date that the Compliance Certificate for the fiscal quarter
in which it was commenced is required to be delivered pursuant to
Section 6.02(b) of the ABL Credit Agreement, notify the Collateral Agent in
writing signed by such Grantor of the brief details thereof and grant to the
Collateral Agent in such writing a security interest therein and in the Proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.

(e) Subject to the Perfection Exceptions and clause (f) below, each Grantor
agrees that at any time and from time to time, at the expense of such Grantor,
it will execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), which may be required
under any Law, or which the Collateral Agent or the Required Lenders may
reasonably request, in order (x) to grant, preserve, protect and perfect the
validity and priority of the Security Interests created or intended to be
created hereby or (y) to enable the Collateral Agent to exercise

 

19



--------------------------------------------------------------------------------

and enforce its rights and remedies hereunder with respect to any Collateral,
including the filing of any financing or continuation statements under the
Uniform Commercial Code in effect in any jurisdiction with respect to the
security interests created hereby, all at the expense of such Grantor. Without
limiting the generality of the foregoing, such Grantor shall comply with
Section 6.14 of the ABL Credit Agreement.

(f) Notwithstanding anything in this Section 4.01 to the contrary, (i) with
respect to any assets acquired by such Grantor after the date hereof that are
required by the ABL Credit Agreement to be subject to the Lien created hereby or
(ii) with respect to any Person that, subsequent to the date hereof, becomes a
Subsidiary of the Company that is required by the ABL Credit Agreement to become
a party hereto, the relevant Grantor after the acquisition or creation thereof
shall promptly take all actions required by the ABL Credit Agreement, and this
Section 4.01.

(g) Notwithstanding the foregoing, subject to Section 6.12 of the ABL Credit
Agreement, any action required to be taken by any Grantor pursuant to this
Section 4.01 (other than clause (a) hereof) may be taken by such Grantor, at its
option, on or prior to the date the Company is required to deliver the
Compliance Certificate pursuant to Section 6.02(b) of the ABL Credit Agreement
for the fiscal quarter during which the event triggering such action occurred or
by such later date permitted by this Agreement.

4.02 Changes in Locations, Name, etc. Each Grantor will furnish to the
Collateral Agent prompt written notice (which shall in any event be provided by
the earlier of (x) 30 days after such change and (y) 10 days prior to the date
on which the perfection of the liens under the Collateral Documents would
(absent additional filings or other actions) lapse, in whole or in part, by
reason of such change) of any change (i) in its legal name, (ii) in its
jurisdiction of incorporation or organization or (iii) in its identity or type
of organization or corporate structure. Each Grantor agrees promptly to provide
the Collateral Agent after notification of any such change with certified
Organizational Documents reflecting any of the changes described in the first
sentence of this paragraph. The Company also agrees to promptly notify the
Collateral Agent if any material portion of the Collateral is damaged or
destroyed.

4.03 Notices.

(a) Each Grantor will advise the Collateral Agent in reasonable detail, of any
Lien of which it has knowledge (other than the Security Interests created hereby
and other Liens permitted under the ABL Credit Agreement) on any of the
Collateral, which would adversely affect, in any material respect, the ability
of the Collateral Agent to exercise any of its remedies hereunder.

(b) Upon the occurrence and during the continuation of any Event of Default and
after written notice is delivered to applicable Grantor, all insurance payments
in respect of any Equipment of such Grantor shall be paid to and applied by the
Collateral Agent as and to the extent specified in Section 5.04.

 

20



--------------------------------------------------------------------------------

4.04 Intellectual Property.

(a) Subject to Section 4.04(c), with respect to each item of Intellectual
Property Collateral owned by each Grantor, such Grantor agrees to take, at its
expense, all commercially reasonable steps, including, as applicable, in the
United States Patent and Trademark Office, the United States Copyright Office
and any other Governmental Authority located in the United States, to
(i) maintain the validity and enforceability of such Intellectual Property
Collateral and maintain such Intellectual Property Collateral in full force and
effect, and (ii) pursue the registration and maintenance of each Patent,
Trademark, and Copyright registration and application for registration, as
applicable, now or hereafter included in such Intellectual Property Collateral
of such Grantor, except in each case to the extent failure to do any of the
foregoing would not reasonably be expected to result in a Material Adverse
Effect.

(b) Subject to Section 4.04(c), such Grantor shall (and shall use commercially
reasonable efforts to cause all its licensees to), as and to the extent
appropriate, in such Grantor’s reasonable business judgment, (i) (1) continue to
use each Trademark included in the Intellectual Property Collateral in order to
maintain such Trademark in full force and effect with respect to each class of
goods for which such Trademark is currently used, free from any claim of
abandonment for non-use, (2) maintain at least the same standards of quality of
products and services offered under such Trademark as are currently maintained,
(3) use such Trademark with the appropriate notice of registration and all other
notices and legends required by Law, (4) not adopt or use any other Trademark
that is confusingly similar or a colorable imitation of such Trademark unless
the Collateral Agent shall obtain a security interest in such other Trademark
pursuant to this Agreement to the extent required herein and (ii) not do any act
or omit to do any act whereby (w) such Trademark (or any goodwill associated
therewith) may become destroyed, invalidated, impaired or harmed in any way,
(x) any Patent included in the Intellectual Property Collateral may become
forfeited, misused, unenforceable, abandoned or dedicated to the public or
(y) any portion of the Copyrights included in the Intellectual Property
Collateral may become invalidated or fall into the public domain, except in each
case to the extent failure to do any of the foregoing would not reasonably be
expected to result in a Material Adverse Effect.

(c) No Grantor shall discontinue use of or otherwise abandon any owned
Intellectual Property Collateral unless such Grantor shall have previously
determined that such use or the pursuit or maintenance of such Intellectual
Property Collateral is no longer desirable or economically practicable in the
conduct of such Grantor’s business, except to the extent that such
discontinuance or abandonment would not reasonably be expected to result in a
Material Adverse Effect.

 

21



--------------------------------------------------------------------------------

(d) In the event that any Grantor becomes aware after the date hereof that any
item of its material Intellectual Property Collateral is being infringed or
misappropriated by a third party in any way that would reasonably be expected to
have a Material Adverse Effect, such Grantor shall promptly notify the
Collateral Agent and take such actions, at its expense, as such Grantor deems
reasonable and appropriate under the circumstances to protect or enforce such
Intellectual Property Collateral, including, if such Grantor deems it necessary,
suing for infringement or misappropriation and for an injunction against such
infringement or misappropriation.

(e) With respect to its United States Registered Intellectual Property owned by
such Grantor in its own name on the date hereof, and the Exclusive IP Agreements
to which it is a party as of the date hereof, each Grantor shall execute or
otherwise authenticate an agreement, in substantially the form of the
Intellectual Property Security Agreements, as applicable, for recording the
Security Interest granted hereunder to the Collateral Agent in such United
States Registered Intellectual Property and Exclusive IP Agreements with the
United States Copyright Office (if in the form of Exhibit 2-A) and the United
States Patent and Trademark Office (if in the form of Exhibit 2-B or Exhibit
2-C).

4.05 Collateral Matters. Notwithstanding anything to the contrary in this
Agreement, the foregoing requirements of this Section 4 shall be subject to the
terms of the ABL/Term Loan Intercreditor Agreement, any Junior Lien
Intercreditor Agreement or any Other Intercreditor Agreement and, in the event
of any conflict with such terms, the terms of the ABL/Term Loan Intercreditor
Agreement, any Junior Lien Intercreditor Agreement or any Other Intercreditor
Agreement, as applicable, shall control.

 

  5. Remedial Provisions.

5.01 Certain Matters Relating to Accounts.

(a) Without limiting the Administrative Agent’s rights under the ABL Credit
Agreement and subject to the terms of any applicable Intercreditor Agreement, at
any time after the occurrence and during the continuation of an Event of Default
under Section 8.01(a), Section 8.01(f) or Section 8.01(g) of the ABL Credit
Agreement after written notice is delivered to the applicable Grantors, the
Collateral Agent shall have the right to make test verifications of the Accounts
in any manner and through any medium that it reasonably considers advisable, and
each Grantor shall furnish all such assistance and information as the Collateral
Agent may reasonably require in connection with such test verifications. The
Collateral Agent shall have the absolute right to share any information it gains
from such inspection or verification with any ABL Secured Party; provided that
the provisions of Section 10.08 of the ABL Credit Agreement shall apply to such
information.

 

22



--------------------------------------------------------------------------------

(b) Without limiting the Administrative Agent’s rights under the ABL Credit
Agreement and subject to (i) the Loan Parties’ obligations under the ABL Credit
Agreement and (ii) the terms of any applicable Intercreditor Agreement, the
Collateral Agent hereby authorizes each Grantor to collect such Grantor’s
Accounts and the Collateral Agent may curtail or terminate said authority at any
time upon notice after the occurrence and during the continuation of an Event of
Default under Section 8.01(a), Section 8.01(f) or Section 8.01(g) of the ABL
Credit Agreement. Without limiting the Administrative Agent’s rights under the
ABL Credit Agreement and subject to (a) the Loan Parties’ obligations under the
ABL Credit Agreement and (b) the terms of any applicable Intercreditor
Agreement, at any time after the occurrence and during the continuation of an
Event of Default under the ABL Credit Agreement, any payments of Accounts, when
collected by any Grantor, (x) if required in writing by the Collateral Agent,
shall be forthwith (and, in any event, within two Business Days) deposited by
such Grantor in the exact form received, duly endorsed by such Grantor to the
Collateral Agent if required, in a Collateral Account maintained under the sole
dominion and control of and on terms and conditions reasonably satisfactory to
the Collateral Agent, subject to withdrawal by the Collateral Agent for the
account of the ABL Secured Parties only as provided in Section 5.04, and
(y) until so turned over, shall be held by such Grantor in trust for the
Collateral Agent and the other ABL Secured Parties, segregated from other funds
of such Grantor. Each such deposit of Proceeds of Accounts shall be accompanied
by a report identifying in reasonable detail the nature and source of the
payments included in the deposit.

(c) Subject to the terms of any applicable Intercreditor Agreement, at the
Collateral Agent’s written request at any time after the occurrence and during
the continuation of an Event of Default, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Accounts, including all
orders, invoices and shipping receipts.

(d) Subject to the terms of any applicable Intercreditor Agreement, at any time
(i) upon the occurrence and during the continuation of an Event of Default and
(ii) after written notice is delivered to the Grantor, a Grantor shall not
(other than in the ordinary course of business) grant any extension of the time
of payment of any of the Accounts, compromise, compound or settle the same for
less than the full amount thereof, release, wholly or partly, any person liable
for the payment thereof, or allow any credit or discount whatsoever thereon if
the Collateral Agent shall have instructed the Grantors in writing not to grant
or make any such extension, credit, discount, compromise, or settlement under
any circumstances during the continuation of such Event of Default.

5.02 Communications with Obligors; Grantors Remain Liable.

(a) Subject to the terms of any applicable Intercreditor Agreement, upon the
written request of the Collateral Agent at any time after the occurrence and
during the continuation of an Event of Default under Section 8.01(a),
Section 8.01(f) or Section 8.01(g)

 

23



--------------------------------------------------------------------------------

of the ABL Credit Agreement, each Grantor shall notify obligors on the Accounts
of such Grantor that the Accounts have been assigned to the Collateral Agent,
for the benefit of the ABL Secured Parties, and that payments in respect thereof
shall be made directly to the Collateral Agent and may enforce such Grantor’s
rights against such obligors.

(b) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts of such Grantor to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Collateral Agent nor any ABL Secured Party shall have any obligation or
liability under any Account (or any agreement giving rise thereto) by reason of
or arising out of this Agreement or the receipt by the Collateral Agent or any
ABL Secured Party of any payment relating thereto, nor shall the Collateral
Agent or any ABL Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Account (or any agreement
giving rise thereto) of such Grantor, to make any payment, to make any inquiry
as to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

5.03 Proceeds to Be Turned Over to Collateral Agent. In addition to the rights
of the Collateral Agent and the other ABL Secured Parties specified in
Section 5.01 with respect to payments of Accounts, if an Event of Default shall
occur and be continuing, all Proceeds of Collateral received by any Grantor
consisting of cash, checks and other Cash Equivalents shall be held by such
Grantor in trust for the Collateral Agent and the other ABL Secured Parties,
segregated from other funds of such Grantor, and shall, upon the notice in
writing by the Collateral Agent (subject to the terms of any applicable
Intercreditor Agreement) to the relevant Grantor (it being understood that the
exercise of remedies by the ABL Secured Parties in connection with an Event of
Default shall be deemed to constitute a request by the Collateral Agent for the
purposes of this sentence and in such circumstances, no such written notice
shall be required), forthwith upon receipt by such Grantor, be turned over to
the Collateral Agent, in the exact form received by such Grantor (duly endorsed
by such Grantor to the Collateral Agent, if required). All Proceeds of
Collateral received by the Collateral Agent hereunder shall be held by the
Collateral Agent in a Collateral Account maintained under its sole dominion and
control and on terms and conditions reasonably satisfactory to the Collateral
Agent (subject to the terms of any applicable Intercreditor Agreement). All
Proceeds of Collateral while held by the Collateral Agent in a Collateral
Account (or by such Grantor in trust for the Collateral Agent and the other ABL
Secured Parties) shall continue to be held as collateral security for all the
Guaranteed Obligations and shall not constitute payment thereof until applied as
provided in Section 5.04.

 

24



--------------------------------------------------------------------------------

5.04 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement or any other Loan Document, (i) any cash held in the Collateral
Accounts and (ii) all proceeds received by the Collateral Agent in respect of
any sale of, collection from or other realization upon all or any part of the
Collateral shall, subject to the terms of any applicable Intercreditor
Agreement, be applied pursuant to Section 8.04 of the ABL Credit Agreement.

5.05 Code and Other Remedies.

(a) If an Event of Default shall occur and be continuing, subject to the terms
of any applicable Intercreditor Agreement, the Collateral Agent may exercise in
respect of the Collateral, in addition to all other rights and remedies provided
for herein or otherwise available to it, all the rights and remedies of a
secured party upon default under the UCC (whether or not in effect in the
jurisdiction where such rights are exercised) or any other applicable law or in
equity and also, to the extent permitted by applicable law, may without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind except as specified below, subject to any existing reserved rights or
licenses, sell the Collateral or any part thereof in one or more parcels at
public or private sale, at any exchange broker’s board or at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, at such price or prices and upon such other terms as are commercially
reasonable irrespective of the impact of any such sales on the market price of
the Collateral. The Collateral Agent shall be authorized at any such sale (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
of Collateral to Persons who will represent and agree that they are purchasing
the Collateral for their own account for investment and not with a view to the
distribution or sale thereof, and, upon consummation of any such sale, the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each purchaser at any
such sale shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and/or appraisal that it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Collateral Agent or any ABL Secured Party
shall have the right upon any such public sale, and, to the extent permitted by
law, upon any such private sale, to purchase the whole or any part of the
Collateral so sold and the Collateral Agent or such ABL Secured Party may,
subject to (x) the satisfaction in full in cash of all payments due pursuant to
Section 8.04(a) of the ABL Credit Agreement and (y) the ratable satisfaction of
the Guaranteed Obligations in accordance with the priorities set forth in
Section 8.04 of the ABL Credit Agreement, pay the purchase price by crediting
the amount thereof against the Guaranteed Obligations. Each Grantor agrees that,
to the extent notice of sale shall be required by law, at least ten days’ notice
to such Grantor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice

 

25



--------------------------------------------------------------------------------

of sale having been given. The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. To the extent permitted by law, each Grantor
hereby waives any claim against the Collateral Agent arising by reason of the
fact that the price at which any Collateral may have been sold at such a private
sale was less than the price that might have been obtained at a public sale,
even if the Collateral Agent accepts the first offer received and does not offer
such Collateral to more than one offeree. Each Grantor further agrees, at the
Collateral Agent’s request (subject to the terms of any applicable Intercreditor
Agreement), to assemble the Collateral and make it available to the Collateral
Agent at places and times which the Collateral Agent shall reasonably select,
whether at such Grantor’s premises or elsewhere. The Collateral Agent shall
apply the net proceeds of any action taken by it pursuant to this Section 5.05
in accordance with the provisions of Section 8.04 of the ABL Credit Agreement.
As an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may, subject to the terms of any applicable Intercreditor
Agreement, proceed by a suit or suits at law or in equity to foreclose this
Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.

(b) If an Event of Default shall occur and be continuing, the Collateral Agent
may in its sole discretion but subject to any applicable Intercreditor
Agreement, withdraw and apply any amounts held in any Dominion Account or
Qualified Cash Account against the Guaranteed Obligations of any relevant
Grantor then due and owing in the order of priority set forth in Section 8.04 of
the Credit Agreement.

5.06 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Guaranteed Obligations and the reasonable fees and disbursements of any
attorneys employed by the Collateral Agent or any ABL Secured Party to collect
such deficiency.

5.07 Amendments, etc. with Respect to the Guaranteed Obligations; Waiver of
Rights. Each Grantor shall (to the maximum extent permitted by law) remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Grantor and without notice to or further assent by any Grantor,
(a) any demand for payment of any of the Guaranteed Obligations made by the
Collateral Agent or any other ABL Secured Party may be rescinded by such party
and any of the Guaranteed Obligations continued, (b) the Guaranteed Obligations,
or the liability of any other party upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Collateral Agent or any other ABL Secured Party, (c) the Secured Debt
Documents, and any other documents executed and delivered in connection
therewith may be amended, modified,

 

26



--------------------------------------------------------------------------------

supplemented or terminated, in whole or in part, in accordance with the terms of
the applicable Secured Debt Document and (d) any collateral security, guarantee
or right of offset at any time held by the Collateral Agent or any other ABL
Secured Party for the payment of the Guaranteed Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Collateral Agent nor any
other ABL Secured Party shall have any obligation to protect, perfect or insure
any Lien at any time held by it as security for the Guaranteed Obligations or
for this Agreement or any property subject thereto. When making any demand
hereunder against any Grantor, the Collateral Agent or any other ABL Secured
Party may, but shall be under no obligation to, make a similar demand on any ABL
Borrower or any other Grantor, and any failure by the Collateral Agent or any
other ABL Secured Party to make any such demand or to collect any payments from
any ABL Borrower or any other Grantor or any release of any ABL Borrower or any
other Grantor shall not relieve any Grantor in respect of which a demand or
collection is not made or any Grantor not so released of its several obligations
or liabilities hereunder, and shall not impair or affect the rights and
remedies, express or implied, or as a matter of law, of the Collateral Agent or
any other Secured Party against any Grantor. For the purpose hereof “demand”
shall include the commencement and continuance of any legal proceedings.

5.08 Conflict with ABL Credit Agreement. In the event of any conflict between
the terms of this Section 5 and the ABL Credit Agreement, the ABL Credit
Agreement shall prevail.

 

  6. The Collateral Agent.

6.01 Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Subject to the terms of any applicable Intercreditor Agreement, each Grantor
hereby appoints, which appointment is irrevocable and coupled with an interest,
effective upon the occurrence and during the continuation of an Event of
Default, the Collateral Agent and any officer or agent thereof, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or otherwise, for the purpose of carrying out the terms of this
Agreement, and the other Loan Documents, to take any and all appropriate action
and to execute any and all documents and instruments which the Collateral Agent
may deem necessary or desirable to accomplish the purposes of this Agreement,
and the other Loan Documents and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, either in the Collateral Agent’s name or in the name
of such Grantor or otherwise, without assent by such Grantor, to do any or all
of the following at the same time or at different times, in each case after the
occurrence and during the continuation of an Event of Default:

(i) take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Account
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Account or with respect to any other Collateral
whenever payable;

 

27



--------------------------------------------------------------------------------

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s and
the ABL Secured Parties’ Security Interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral;

(iv) execute, in connection with any sale provided for in Section 5.05, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;

(v) obtain, pay and adjust insurance required to be maintained by such Grantor
or paid to the Collateral Agent pursuant to the ABL Credit Agreement;

(vi) solely with respect to an Event of Default pursuant to Sections 8.01(a),
8.01(f) and 8.01(g) of the ABL Credit Agreement, send verifications of Accounts
to any Person who is or who may become obligated to any Grantor under, with
respect to or on account of an Account;

(vii) solely with respect to an Event of Default pursuant to Sections 8.01(a),
8.01(f) and 8.01(g) of the ABL Credit Agreement, direct any party liable for any
payment under any of the Collateral to make payment of any and all moneys due or
to become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct;

(viii) ask or demand for, collect and receive payment of and receipt for, any
and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral;

(ix) sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;

 

28



--------------------------------------------------------------------------------

(x) commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect the Collateral or any portion
thereof and to enforce any other right in respect of any Collateral;

(xi) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral (with such Grantor’s consent (not to be unreasonably
withheld or delayed) to the extent such action or its resolution could
materially affect such Grantor or any of its Affiliates in any manner other than
with respect to its continuing rights in such Collateral; provided that such
consent right shall not limit any other rights or remedies available to the
Collateral Agent at law);

(xii) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate (with such Grantor’s consent (not to be unreasonably
withheld or delayed) to the extent such action or its resolution could
materially affect such Grantor or any of its Affiliates in any manner other than
with respect to its continuing rights in such Collateral; provided that such
consent right shall not limit any other rights or remedies available to the
Collateral Agent at law);

(xiii) subject to any existing reserved rights and licenses, assign, license or
sublicense any Intellectual Property Collateral throughout the world for such
term or terms, on such conditions, and in such manner, as the Collateral Agent
shall in its reasonable business discretion determine; and

(xiv) generally, but subject to any existing reserved rights and licenses, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Collateral Agent
were the absolute owner thereof for all purposes, and do, at the Collateral
Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things that the Collateral Agent deems necessary to protect,
preserve or realize upon the Collateral and the Collateral Agent’s and the ABL
Secured Parties’ Security Interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 6.0l(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 6.01(a) unless an Event of Default shall have
occurred and be continuing.

 

29



--------------------------------------------------------------------------------

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as permitted under this Section 6.01, together with interest thereon
at a rate per annum equal to the highest rate per annum at which interest would
then be payable on any category of past due Base Rate Loans under the ABL Credit
Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Collateral Agent on demand.

(d) Each Grantor hereby ratifies all that said attorney shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the Security Interests created hereby are
released.

6.02 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property. Neither the Collateral
Agent, any other ABL Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Collateral Agent and the other ABL Secured Parties hereunder
are solely to protect the Collateral Agent’s and the other ABL Secured Parties’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any other ABL Secured Party to exercise any such powers. The Collateral
Agent and the other ABL Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own bad faith, gross negligence or willful misconduct.

6.03 Authority of Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Agent

 

30



--------------------------------------------------------------------------------

and the other ABL Secured Parties, be governed by this Agreement and such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the applicable ABL Secured
Parties with full and valid authority so to act or refrain from acting, and no
Grantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.

6.04 Security Interest Absolute. All rights of the Collateral Agent hereunder,
the Security Interests created hereby and all obligations of the Grantors
hereunder shall (to the maximum extent permitted by law) be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
ABL Credit Agreement, any other Secured Debt Document, any agreement with
respect to any of the Guaranteed Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Guaranteed
Obligations, or any other amendment or waiver of or any consent to any departure
from the ABL Credit Agreement, any other Secured Debt Document, or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Guaranteed Obligations, or (d) any other circumstance (other than a defense of
payment or performance) that might otherwise constitute a defense available to,
or a discharge of, any Grantor in respect of the Guaranteed Obligations or this
Agreement.

6.05 Continuing Security Interest; Assignments Under the Secured Debt Documents;
Release.

(a) This Agreement shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Grantor and the
successors and assigns thereof and shall inure to the benefit of the Collateral
Agent and the other ABL Secured Parties and their respective successors,
indorsees, transferees and assigns until the Release Date.

(b) A Subsidiary Grantor shall automatically be released from its obligations
hereunder and the Security Interests in the Collateral of such Subsidiary
Grantor created hereby shall be automatically released, upon the consummation of
any transaction permitted by the ABL Credit Agreement, as a result of which such
Subsidiary Grantor ceases to be a Restricted Subsidiary of the Company or
otherwise becomes an Excluded Subsidiary.

(c) The Security Interests in any Collateral created hereby shall be
automatically released and such Collateral sold, free and clear of the Lien and
Security Interests created hereby (w) upon any sale or other transfer by any
Grantor of any Collateral that is permitted under the ABL Credit Agreement
(other than to another Grantor), (x) upon the effectiveness of any written
consent to the release of the Security

 

31



--------------------------------------------------------------------------------

Interests created hereby in any Collateral pursuant to Section 10.01 of the ABL
Credit Agreement, (y) upon property constituting Excluded Property or (z) as
otherwise provided in any applicable Intercreditor Agreement.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c), the Collateral Agent shall execute and deliver to any Grantor, at
such Grantor’s expense, all documents that such Grantor or the Borrower
Representative shall reasonably request to evidence or confirm such termination
or release.

6.06 Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any other ABL Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any ABL
Borrower or any other Grantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
ABL Borrower or any other Grantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

 

  7. Miscellaneous.

7.01 Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the affected Grantor and the Collateral Agent in
accordance with Section 10.01 of the ABL Credit Agreement; provided, however,
that this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through agreements substantially in
the form of Exhibit 1 in each case duly executed by each Grantor directly
effected thereby.

7.02 Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 10.02 of the ABL Credit Agreement. All communications
and notices hereunder to any Subsidiary Grantor shall be given to it in care of
the Borrower Representative at the Borrower Representative’s address set forth
in Section 10.02 of the ABL Credit Agreement.

7.03 No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Agent nor any other ABL Secured Party shall by any act (except by a written
instrument pursuant to Section 7.01 hereof), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Event of Default or in any breach of any of the terms and
conditions hereof or of any other applicable Secured Debt Document. No failure
to exercise, nor any delay in exercising, on the part of the Collateral Agent or
any other ABL Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the

 

32



--------------------------------------------------------------------------------

Collateral Agent or any other ABL Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy that
the Collateral Agent or such other ABL Secured Party would otherwise have on any
other occasion. The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

7.04 Enforcement Expenses; Indemnification.

(a) Each Grantor agrees to pay any and all reasonable and documented or invoiced
expenses (including all reasonable fees and disbursements of counsel) that may
be paid or incurred by any ABL Secured Party in enforcing, or obtaining advice
of counsel in respect of, any rights with respect to, or collecting, any or all
of the Guaranteed Obligations and/or enforcing any rights with respect to, or
collecting against, such Grantor under this Agreement, in each case to the
extent any ABL Borrower would be required to do so pursuant to Section 10.04 of
the ABL Credit Agreement.

(b) Each Grantor agrees to pay, and to save the Collateral Agent and the other
ABL Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all present or future stamp, court
or documentary taxes and any other excise, property, intangible or mortgage
recording taxes, charges or similar levies which may be payable or determined to
be payable with respect to any of the Collateral or in connection with any of
the transactions contemplated by this Agreement.

(c) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor agrees to pay, and to save the Collateral Agent and the
other ABL Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, in each
case to the extent any ABL Borrower would be required to do so pursuant to
Section 10.05 of the ABL Credit Agreement.

(d) Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations secured hereby and by the other Collateral Documents. The
agreements in this Section 7.04 shall survive termination of this Agreement, or
any other Loan Document, the consummation of the transactions contemplated
hereby, the repayment of any of the Guaranteed Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or, any other Loan
Document or any investigation made by or on behalf of the Collateral Agent or
any other ABL Secured Party. All amounts due under this Section 7.04 shall be
payable within 30 days after demand therefor.

 

33



--------------------------------------------------------------------------------

7.05 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby and by the ABL Credit Agreement, except
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent, except pursuant to a transaction or otherwise as permitted by
the ABL Credit Agreement.

7.06 Counterparts. This Agreement may be executed in one or more counterparts
(and by different parties hereto in different counterparts), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. The Collateral
Agent may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually-signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

7.07 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.08 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

7.09 Integration. This Agreement together with the other Loan Documents
represents the agreement of each of the Grantors with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by the Collateral Agent or any other ABL Secured Party relative to
the subject matter hereof not expressly set forth or referred to herein or in
the other Secured Debt Documents (and each other agreement or instrument
executed or issued in connection therewith).

7.10 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

34



--------------------------------------------------------------------------------

7.11 Submission to Jurisdiction Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement to the exclusive general jurisdiction of the Supreme
Court of the State of New York for the County of New York (the “New York Supreme
Court”), and the United States District Court for the Southern District of New
York (the “Federal District Court,” and together with the New York Supreme
Court, the “New York Courts”) and appellate courts from either of them and
agrees that any such action or proceeding shall be brought solely in such New
York Courts; provided that nothing in this Agreement shall be deemed or operate
to preclude (i) the Collateral Agent from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Guaranteed Obligations (in which case any party shall be
entitled to assert any claim or defense, including any claim or defense that
this Section 7.11 would otherwise require to be asserted in a legal action or
proceeding in a New York Court), or to enforce a judgment or other court order
in favor of the Collateral Agent, (ii) any party from bringing any legal action
or proceeding in any jurisdiction for the recognition and enforcement of any
judgment, (iii) if all such New York Courts decline jurisdiction over any
person, or decline (or, in the case of the Federal District Court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction and (iv) in the event a legal action or proceeding is brought
against any party hereto or involving any of its assets or property in another
court (without any collusive assistance by such party or any of its Subsidiaries
or Affiliates), such party from asserting a claim or defense (including any
claim or defense that this Section 7.11 would otherwise require to be asserted
in a legal action or proceeding in a New York Court) in any such action or
proceeding;

(b) waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this section;

(c) consents to service of process in the manner provided for notices in
Section 7.02; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 7.11 any special, exemplary, punitive or consequential damages;

Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any court referred to in paragraph
(a) above.

 

35



--------------------------------------------------------------------------------

Nothing in this Agreement will affect the right of any party hereto to serve
process in any manner permitted by applicable law.

7.12 Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Collateral Agent nor any other ABL Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Collateral Agent and
the other ABL Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor;

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the ABL
Secured Parties or among the Grantors and the ABL Secured Parties; and

(d) upon any Event of Default, the Collateral Agent may proceed without notice,
against any Grantor and any Collateral to collect and recover the full amount of
any Obligation then due, without first proceeding against any other Grantor, any
other Loan Party or any other Collateral and without first joining any other
Grantor or any other Loan Party in any proceeding.

7.13 Additional Grantors. Each Subsidiary of the Company that is required to
become a party to this Agreement pursuant to Section 6.12 of the ABL Credit
Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor herein, for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a Supplement substantially in the
form of Exhibit 1 hereto. The execution and delivery of any instrument adding an
additional Grantor as a party to this Agreement shall not require the consent of
any other Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.

7.14 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM

 

36



--------------------------------------------------------------------------------

WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 7.14 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

7.15 Intercreditor Agreement. Notwithstanding any provision to the contrary in
this Agreement, in the event of any conflict or inconsistency between the
provisions of any Intercreditor Agreement and this Agreement, the provisions of
such Intercreditor Agreement shall prevail.

[Signature Pages Follow]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

TRIBUNE PUBLISHING COMPANY as a Grantor, By:  

/s/ Steven Berns

Name:   Steven Berns Title:   President and Chief Executive Officer

[Signature Page to ABL Security Agreement]



--------------------------------------------------------------------------------

Blue Lynx Media, LLC Builder Media Solutions, LLC California Community News, LLC
Capital-Gazette Communications, LLC Carroll County Times, LLC Chicago Tribune
Company, LLC Chicagoland Publishing Company, LLC ForSaleByOwner.com Referral
Services, LLC forsalebyowner.com, LLC Hoy Publications, LLC Internet Foreclosure
Service, LLC Local Pro Plus Realty, LLC Los Angeles Times Communications LLC
Orlando Sentinel Communications Company, LLC Sun-Sentinel Company, LLC TCA News
Service, LLC The Baltimore Sun Company, LLC The Daily Press, LLC The Hartford
Courant Company, LLC The Morning Call, LLC Tribune 365, LLC Tribune Content
Agency, LLC Tribune Direct Marketing, LLC Tribune Interactive, LLC Tribune
Content Agency London, LLC Tribune Publishing Company, LLC

Tribune Washington Bureau, LLC

each as a Grantor,

By:  

/s/ Edward Lazarus

Name:   Edward Lazarus Title:   Secretary

 

[Tribune Publishing – ABL Security Agreement]



--------------------------------------------------------------------------------

McClatchy/Tribune Information Services, LLC, as a Grantor By: TCA News Service,
LLC, as its Member By:  

/s/ Edward Lazarus

Name:   Edward Lazarus Title:   Secretary By: Tribune Publishing Company, LLC,
as its Member By:  

/s/ Edward Lazarus

Name:   Edward Lazarus Title:   Secretary

 

[Tribune Publishing – ABL Security Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Collateral Agent By:  

/s/ Brad H. Breidenbach

  Name:   Brad H. Breidenbach   Title:   Senior Vice President

 

[Tribune Publishing – ABL Security Agreement]



--------------------------------------------------------------------------------

Schedules to ABL Security Agreement

SCHEDULES

 

A    Subsidiary Guarantors 2(a)(iv)    Commercial Tort Claims 3.02(a)(i)   
Registered Intellectual Property 3.02(a)(ii)    Exclusive IP Agreements 3.05(a)
   Legal Names, Etc. 3.05(b) and 3.05(c)    Other Corporate Names and Prior
Names 3.06    Chief Executive Offices 3.07    Letter of Credit Rights 3.08   
Chattel Paper



--------------------------------------------------------------------------------

SCHEDULE A

TO THE ABL SECURITY AGREEMENT

SUBSIDIARY GRANTORS

 

1. Blue Lynx Media, LLC

 

2. Builder Media Solutions, LLC

 

3. California Community News, LLC

 

4. Capital-Gazette Communications, LLC

 

5. Carroll County Times, LLC (f/k/a Landmark Community Newspapers of Maryland,
LLC)

 

6. Chicago Tribune Company, LLC

 

7. Chicagoland Publishing Company, LLC

 

8. ForSaleByOwner.com Referral Services, LLC

 

9. forsalebyowner.com, LLC

 

10. Hoy Publications, LLC

 

11. Internet Foreclosure Service, LLC

 

12. Local Pro Plus Realty, LLC

 

13. Los Angeles Times Communications LLC

 

14. McClatchy/Tribune Information Services, LLC

 

15. Orlando Sentinel Communications Company, LLC

 

16. Sun-Sentinel Company, LLC

 

17. TCA News Service, LLC

 

18. The Baltimore Sun Company, LLC

 

19. The Daily Press, LLC

 

20. The Hartford Courant Company, LLC

 

21. The Morning Call, LLC

 

22. Tribune 365, LLC

 

23. Tribune Content Agency, LLC (f/k/a TMS News and Features, LLC)

 

24. Tribune Direct Marketing, LLC

 

25. Tribune Interactive, LLC

 

26. Tribune Content Agency London, LLC (f/k/a Tribune Media Services London,
LLC)

 

27. Tribune Publishing Company, LLC

 

28. Tribune Washington Bureau, LLC



--------------------------------------------------------------------------------

SCHEDULE 2(a)(iv) TO THE

ABL SECURITY AGREEMENT

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 3.02(a)(i) TO THE

ABL SECURITY AGREEMENT

REGISTERED INTELLECTUAL PROPERTY

 

A. COPYRIGHTS

Copyright Registrations

 

Title

  

Current owner

  

Registration

Date

  

Copyright

Registration #

Capone: A Photographic Portrait of America’s Most Notorious Gangster.    Chicago
Tribune Company, LLC    2013-12-9    TX0007820451 Chicago Tribune    Chicago
Tribune Company, LLC    2009-01-29    TX0006631926 Chicago Tribune    Chicago
Tribune Company, LLC    2009-03-09    TX0006679508 Chicago Tribune    Chicago
Tribune Company, LLC    2009-04-16    TX0006631550 Chicago Tribune    Chicago
Tribune Company, LLC    2009-06-11    TX0006681730 Chicago Tribune    Chicago
Tribune Company, LLC    2009-06-18    TX0006679511 Chicago Tribune    Chicago
Tribune Company, LLC    2009-08-07    TX0006685341 Chicago Tribune    Chicago
Tribune Company, LLC    2009-09-14    TX0006683998 Chicago Tribune    Chicago
Tribune Company, LLC    2009-10-13    TX0006685673 Chicago Tribune    Chicago
Tribune Company, LLC    2009-11-02    TX0006700107 Chicago Tribune    Chicago
Tribune Company, LLC    2009-11-27    TX0006700069 Chicago Tribune    Chicago
Tribune Company, LLC    2009-11-30    TX0006699974 Chicago Tribune    Chicago
Tribune Company, LLC    2010-01-01    TX0006701541 Chicago Tribune    Chicago
Tribune Company, LLC    2010-04-12    TX0006704036



--------------------------------------------------------------------------------

Title

  

Current owner

  

Registration

Date

  

Copyright

Registration #

Chicago Tribune    Chicago Tribune Company, LLC    2010-07-02    TX0006704874
Chicago Tribune    Chicago Tribune Company, LLC    2010-07-06    TX0006704863
Chicago Tribune    Chicago Tribune Company, LLC    2010-09-01    TX0006705118
Chicago Tribune    Chicago Tribune Company, LLC    2010-10-06    TX0006776164
Chicago Tribune    Chicago Tribune Company, LLC    2010-10-08    TX0006771483
Chicago Tribune    Chicago Tribune Company, LLC    2010-10-22    TX0006718509
Chicago Tribune    Chicago Tribune Company, LLC    2010-12-20    TX0006771757
Chicago Tribune    Chicago Tribune Company, LLC    2011-01-10    TX0006771515
Chicago Tribune    Chicago Tribune Company, LLC    2011-02-22    TX0006772975
Chicago Tribune    Chicago Tribune Company, LLC    2011-03-23    TX0006772922
Chicago Tribune    Chicago Tribune Company, LLC    2011-04-13    TX0006776368
Chicago Tribune    Chicago Tribune Company, LLC    2011-06-13    TX0006778315
Chicago Tribune    Chicago Tribune Company, LLC    2011-07-11    TX0006604598
Chicago Tribune    Chicago Tribune Company, LLC    2011-07-12    TX0006604599
Chicago Tribune    Chicago Tribune Company, LLC    2011-08-03    TX0006784582
Good Eating’s Best of the Best: Great recipes of the past decade from the
Chicago Tribune test kitchen    Chicago Tribune Company, LLC    2011-09-26   
TX0007439909 Chicago Tribune    Chicago Tribune Company, LLC    2012-11-19   
TX0006604600 Chicago Tribune    Chicago Tribune Company, LLC    2012-12-07   
TX0007693250 Chicago Tribune    Chicago Tribune Company, LLC    2012-12-26   
TX0007741886 Chicago Tribune    Chicago Tribune Company, LLC    2012-12-26   
TX0007741913 Chicago Tribune    Chicago Tribune Company, LLC    2011-09-12   
TX0006784583 Life Skills: How to Do Almost Anything.    Chicago Tribune Company,
LLC    2013-12-9    TX0007819257

 

[Tribune Publishing – ABL Security Agreement]



--------------------------------------------------------------------------------

Title

  

Current owner

  

Registration

Date

  

Copyright

Registration #

Prep School: How to Improve Your Kitchen Skills and Cooking Techniques.   
Chicago Tribune Company, LLC    2013-12-9    TX0007815954 Chicago Tribune   
Chicago Tribune Company, LLC    2013-02-26    TX0007806252 Chicago Tribune   
Chicago Tribune Company, LLC    2013-02-26    TX0007806274 Chicago Tribune   
Chicago Tribune Company, LLC    2013-03-26    TX0007806241 Chicago Tribune   
Chicago Tribune Company, LLC    2013-03-26    TX0007806296 Chicago Tribune   
Chicago Tribune Company LLC    2014-01-22    TX0007875719 Chicago Tribune   
Chicago Tribune Company LLC    2014-01-22    TX0007875720 Chicago Tribune   
Chicago Tribune    2013-05-09    TX0007883208 Chicago Tribune    Chicago Tribune
   2013-05-09    TX0007883233 Los Angeles Times    Los Angeles Times
Communications, LLC    2009-04-20    TX0006679665 Los Angeles Times    Los
Angeles Times Communications, LLC    2009-04-20    TX0006631638 Los Angeles
Times    Los Angeles Times Communications, LLC    2009-04-24    TX0006679528 Los
Angeles Times    Los Angeles Times Communications, LLC    2009-04-24   
TX0006631515 Los Angeles Times    Los Angeles Times Communications, LLC   
2009-04-24    TX0006631511 Los Angeles Times    Los Angeles Times
Communications, LLC    2009-05-01    TX0006631419 Los Angeles Times    Los
Angeles Times Communications, LLC    2009-06-22    TX0006683871 Los Angeles
Times    Los Angeles Times Communications, LLC    2009-06-22    TX0006679373

 

[Tribune Publishing – ABL Security Agreement]



--------------------------------------------------------------------------------

Title

  

Current owner

  

Registration

Date

  

Copyright

Registration #

Los Angeles Times    Los Angeles Times Communications, LLC    2009-06-22   
TX0006681718 Los Angeles Times    Los Angeles Times Communications, LLC   
2009-06-26    TX0006684083 Los Angeles Times    Los Angeles Times
Communications, LLC    2009-08-21    TX0006684018 Los Angeles Times    Los
Angeles Times Communications, LLC    2009-08-24    TX0006683930 Los Angeles
Times    Los Angeles Times Communications, LLC    2009-12-29    TX0006699962 Los
Angeles Times    Los Angeles Times Communications, LLC    2009-12-29   
TX0006701494 Los Angeles Times    Los Angeles Times Communications, LLC   
2009-12-29    TX0006699954 Los Angeles Times    Los Angeles Times
Communications, LLC    2009-12-29    TX0006699969 Los Angeles Times    Los
Angeles Times Communications, LLC    2010-04-26    TX0006703968 Los Angeles
Times    Los Angeles Times Communications, LLC    2010-05-05    TX0006703965 Los
Angeles Times    Los Angeles Times Communications, LLC    2010-05-24   
TX0006704230 Los Angeles Times    Los Angeles Times Communications, LLC   
2010-07-26    TX0006705082 Los Angeles Times    Los Angeles Times
Communications, LLC    2010-07-26    TX0006705083 Los Angeles Times    Los
Angeles Times Communications, LLC    2010-10-08    TX0006718602 Los Angeles
Times    Los Angeles Times Communications, LLC    2011-01-11    TX0006771507 Los
Angeles Times    Los Angeles Times Communications, LLC    2011-01-11   
TX0006771642

 

[Tribune Publishing – ABL Security Agreement]



--------------------------------------------------------------------------------

Title

  

Current owner

  

Registration

Date

  

Copyright

Registration #

Los Angeles Times    Los Angeles Times Communications, LLC    2011-01-11   
TX0006771509 Los Angeles Times    Los Angeles Times Communications, LLC   
2011-01-12    TX0006771514 Los Angeles Times    Los Angeles Times
Communications, LLC    2011-03-16    TX0006772858 Los Angeles Times    Los
Angeles Times Communications, LLC    2011-03-16    TX0006772946 Los Angeles
Times    Los Angeles Times Communications, LLC    2011-03-17    TX0006772898 Los
Angeles Times    Los Angeles Times Communications, LLC    2011-04-29   
TX0006778267 Los Angeles Times    Los Angeles Times Communications, LLC   
2011-04-29    TX0006778266 Los Angeles Times    Los Angeles Times
Communications, LLC    2012-10-31    TX0007807041 Los Angeles Times    Los
Angeles Times Communications, LLC    2012-11-20    TX0007681418 Los Angeles
Times    Los Angeles Times Communications, LLC    2012-11-20    TX0007695958 Los
Angeles Times    Los Angeles Times Communications, LLC    2013-01-25   
TX0007681450 Los Angeles Times    Los Angeles Times Communications, LLC   
2013-01-25    TX0007681454 Los Angeles Times    Los Angeles Times
Communications, LLC    2013-03-25    TX0007687007 Los Angeles Times    Los
Angeles Times Communications, LLC    2013-04-08    TX0007713135 Los Angeles
Times. [Published: 2013-03-01 to 2013-03-31. Issues: March 2013]    Los Angeles
Times Communications, LLC    2013-07-12    TX0007811681

 

[Tribune Publishing – ABL Security Agreement]



--------------------------------------------------------------------------------

Title

  

Current owner

  

Registration

Date

  

Copyright

Registration #

Los Angeles Times. [Published: 2013-04-01 to 2013-04-30. Issues: April 2013]   
Los Angeles Times Communications, LLC    2013-07-12    TX0007811118 South
Florida Sun-Sentinel    Sun-Sentinel Company, LLC    2009-02-02    TX0006664968
South Florida Sun-Sentinel    Sun-Sentinel Company, LLC    2009-02-02   
TX0006664951 South Florida Sun-Sentinel    Sun-Sentinel Company, LLC   
2009-06-11    TX0006681615 South Florida Sun-Sentinel    Sun-Sentinel Company,
LLC    2009-06-11    TX0006679401 South Florida Sun-Sentinel    Sun-Sentinel
Company, LLC    2009-08-20    TX0006685344 South Florida Sun-Sentinel   
Sun-Sentinel Company, LLC    2009-08-31    TX0006687600 South Florida
Sun-Sentinel    Sun-Sentinel Company, LLC    2009-09-15    TX0006685714 South
Florida Sun-Sentinel    Sun-Sentinel Company, LLC    2010-02-04    TX0006701520
Sun-Sentinel (Fort Lauderdale, FL)    Sun-Sentinel Company, LLC    2010-04-22   
TX0006704961 Sun-Sentinel (Fort Lauderdale, FL)    Sun-Sentinel Company, LLC   
2010-06-06    TX0006704869 Sun-Sentinel (Fort Lauderdale, FL)    Sun-Sentinel
Company, LLC    2010-07-30    TX0006705066 Sun-Sentinel (Fort Lauderdale, FL)   
Sun-Sentinel Company, LLC    2010-11-01    TX0006718521 Sun-Sentinel (Fort
Lauderdale, FL)    Sun-Sentinel Company, LLC    2010-11-12    TX0006718508
Sun-Sentinel (Fort Lauderdale, FL)    Sun-Sentinel Company, LLC    2011-02-24   
TX0006772965 Sun-Sentinel (Fort Lauderdale, FL)    Sun-Sentinel Company, LLC   
2011-05-10    TX0006776301

 

[Tribune Publishing – ABL Security Agreement]



--------------------------------------------------------------------------------

Title

  

Current owner

  

Registration

Date

  

Copyright

Registration #

South Florida Sun-Sentinel    Sun-Sentinel Company, LLC    2011-03-21   
TX0006772782 Sun-Sentinel (Fort Lauderdale, FL)    Sun-Sentinel Company, LLC   
2010-04-23    TX0006782649 Sun-Sentinel (Fort Lauderdale, FL)    Sun-Sentinel
Company, LLC    2011-05-31    TX0006778363 Sun-Sentinel (Fort Lauderdale, FL)   
Sun-Sentinel Company, LLC    2011-07-11    TX0006778827 Sun-Sentinel (Fort
Lauderdale, FL)    Sun-Sentinel Company, LLC    2011-08-01    TX0006778888
Sun-Sentinel (Fort Lauderdale, FL)    Sun-Sentinel Company, LLC    2011-08-09   
TX0006778994 Sun-Sentinel (Fort Lauderdale, FL)    Sun-Sentinel Company, LLC   
2011-08-09    TX0006778889 Sun-Sentinel    Sun-Sentinel Company, LLC   
2013-02-05    TX0007802880 Sun-Sentinel. [Published: 2012-11-01 to 2012-11-30.
Issues: Novermber 2012] (Fort Lauderdale, FL)    Sun-Sentinel Company, LLC   
2013-03-04    TX0007750207 Sun Sentinel    Sun Sentinel Company    2013-01-03   
TX 0007875448 Sun Sentinel    Sun Sentinel Company    2013-07-15    TX0007881053
Sun Sentinel    Sun Sentinel Company    2013-10-21    TX0007876624 Sun Sentinel
   Sun Sentinel Company    2013-01-23    TX0007727662 The Baltimore Sun    The
Baltimore Sun Company, LLC    2010-10-13    TX0006772763 The Baltimore Sun   
The Baltimore Sun Company, LLC    2010-11-01    TX0006718545 The Baltimore Sun
   The Baltimore Sun Company, LLC    2010-11-01    TX0006718549 The Baltimore
Sun    The Baltimore Sun Company, LLC    2011-01-31    TX0006782647

 

[Tribune Publishing – ABL Security Agreement]



--------------------------------------------------------------------------------

Title

  

Current owner

  

Registration

Date

  

Copyright

Registration #

The Baltimore Sun    The Baltimore Sun Company, LLC    2011-01-31   
TX0006782646 The Baltimore Sun    The Baltimore Sun Company, LLC    2011-01-31
   TX0006782645 The Baltimore Sun    The Baltimore Sun Company, LLC   
2011-04-08    TX0006772810 The Baltimore Sun    The Baltimore Sun Company, LLC
   2011-04-08    TX0006772809 The Baltimore Sun    The Baltimore Sun Company,
LLC    2011-04-27    TX0006776380 The Baltimore Sun    The Baltimore Sun
Company, LLC    2011-05-10    TX0006776311 The Baltimore Sun    The Baltimore
Sun Company, LLC    2011-06-13    TX0006779045 The Baltimore Sun    The
Baltimore Sun Company, LLC    2013-05-20    TX0007742903 The Baltimore Sun.
[Published: 2012-09-01 to 2012-09-30. Issues: September 2012]    The Baltimore
Sun Company, LLC    2013-2-22    TX0007777300 The Baltimore Sun. [Published:
2012-07-01 to 2012-07-31. Issues: July 2012]    The Baltimore Sun Company, LLC
   2012-11-19    TX0007807021 The Baltimore Sun. [Published: 2012-06-01 to
2012-06-30. Issues: June 2012]    The Baltimore Sun Company, LLC    2012-11-19
   TX0007807017 The Baltimore Sun. [Published: 2012-10-01 to 2012-10-31. Issues:
October 2012]    The Baltimore Sun Company, LLC    2013-2-22    TX0007778680

 

[Tribune Publishing – ABL Security Agreement]



--------------------------------------------------------------------------------

B. PATENTS AND PATENT APPLICATIONS

Issued Patents

 

Title

  

Pat. No.

  

Issue Date

  

Owner

Newspaper Vending Machine    6,523,716    2/25/2003    Los Angeles Times
Communications LLC

Pending Patent Applications

 

Title

  

App. No.

  

Filing Date

  

Owner

System and Method for Localized and/or Topic-driven Content Distribution for
Mobile Devices    12/566646    9/24/2009    Tribune Interactive, LLC Website
User-Interface    61/988097    5/2/2014    Tribune Publishing Company, LLC
Website User-Interface    61/988776    5/5/2014    Tribune Publishing Company,
LLC Systems and Methods for Producing a Content Page    13/827,792    3/14/2013
   Tribune Publishing Company, LLC Systems and Methods for Arranging Newspaper
Content    13/827,833    3/14/2013    Tribune Publishing Company, LLC Online
Information System with Continuous Scrolling and User-Controlled Content   
14/448,597    7/31/2014    Tribune Interactive, LLC Online Information System
with Per-Document Selectable Items    14/448,602    7/31/2014    Tribune
Publishing Company, LLC



--------------------------------------------------------------------------------

Online Information System with Continuous Scrolling and Previous Section Removal
   14/448,604    7/31/2014    Tribune Publishing Company, LLC Online Information
System with Backward Continuous Scrolling    14/448,610    7/31/2014    Tribune
Publishing Company, LLC Online Information System with Continuous Scrolling and
Advertisements    14/448,613    7/31/2014    Tribune Publishing Company, LLC
Online Information System with Continuous Scrolling and Advertisements   
14/448,616    7/31/2014    Tribune Interactive, LLC Online Information System
with Continuous Scrolling and Position Correction    14/448,621    7/31/2014   
Tribune Publishing Company, LLC Online Information System with Selectable Items
for Continuous Scrolling    14/448,626    7/31/2014    Tribune Publishing
Company, LLC Online Information System with Continuous Scrolling and Position
Correction    14/448,630    7/31/2014    Tribune Publishing Company, LLC

 

[Tribune Publishing – ABL Security Agreement]



--------------------------------------------------------------------------------

C. TRADEMARKS AND TRADEMARK APPLICATIONS

Pending Trademark Applications

 

Trademark

  

Owner

  

Serial Number

  

Filing Date

EAT.LEARN.SHOP.FIND. WE ARE CHICAGO    Chicagoland Publishing Company, LLC   
85340200    6/7/2011 THE CHICAGOAN    Chicagoland Publishing Company, LLC   
85415785    9/06/2011 DISTRICT WEST    Los Angeles Times Communications, LLC   
85913176    4/24/2013 THE BLACK BOOK    The Baltimore Sun Company, LLC   
85952153    6/6/2013 SUN MEDIA    The Baltimore Sun Company, LLC    85010593   
4/09/2010 DIGITAL NEWSSTAND CONNECTICUT NEWS AND MORE 24/7 & Design    The
Hartford Courant Company, LLC    85385853    8/01/2011 RELAY MEDIA SOLUTIONS   
Sun-Sentinel Company, LLC    86044372    8/21/2013 HYPEORLANDO    Sun-Sentinel
Company, LLC    86190555    2/11/2014 HYPESOUTHFLORIDA    Sun-Sentinel Company,
LLC    86190631    2/11/2014 GOREN BRIDGE    Tribune Content Agency, LLC   
86200348    2/21/2014 CARQUIK    Tribune Interactive, LLC    86068256   
9/18/2013 INSIDE SHOPPER    Tribune Publishing Company, LLC    86163478   
1/13/2014



--------------------------------------------------------------------------------

Trademark Registrations

 

Mark

  

Current Owner

 

Serial
Number

 

Filing Date

 

Reg Number

 

Reg Date

The Capital A Capital-Gazette Newspaper    Capital-Gazette Communications, LLC  
75832623   10/27/1999   2,454,745   5/29/2001 Maryland Gazette A Capital-Gazette
Newspaper    Capital-Gazette Communications, LLC   75834164   10/27/1999  
2,454,752   5/29/2001 The Bowie Blade-News A Capital-Gazette Newspaper   
Capital-Gazette Communications, LLC   75838261   10/27/1999   2,454,773  
5/29/2001 REDEYE    Chicago Tribune Company, LLC   77101529   2/07/2007  
4472888   1/28/2014 REDEYE I    Chicago Tribune Company, LLC   77101706  
2/07/2007   4472889   1/28/2014 BEYOND WORDS    Chicago Tribune Company, LLC  
78131724   5/29/2002   2827669   3/30/2004 CHICAGO DAILY TRIBUNE    Chicago
Tribune Company, LLC   71177706   3/19/1923   172059   8/21/1923 CHICAGO LIVE!
   Chicago Tribune Company, LLC   85704519   8/15/2012   4381402   8/6/2013
CHICAGO NOW    Chicago Tribune Company, LLC   77656848   1/26/2009   3788300  
5/11/2010 CHICAGO NOW & Design    Chicago Tribune Company, LLC   85238034  
2/09/2011   4028341   9/20/2011 CHICAGO ONLINE    Chicago Tribune Company, LLC  
74212511   10/11/1991   1848363   8/2/1994 CHICAGO ONLINE & Design    Chicago
Tribune Company, LLC   74293023   7/10/1992   1784589   7/27/1993 CHICAGO SUNDAY
TRIBUNE.    Chicago Tribune Company, LLC   71177707   3/19/1923   173669  
10/2/1923 CHICAGO TRIBUNE    Chicago Tribune Company, LLC   72173984   7/29/1963
  771167   6/9/1964 CHICAGONOW.COM    Chicago Tribune Company, LLC   77656859  
1/26/2009   3775982   4/13/2010 CHICAGOPOINTS    Chicago Tribune Company, LLC  
77724131   4/28/2009   3890816   12/14/2010 DAYWATCH    Chicago Tribune Company,
LLC   78374640   2/26/2004   2930852   3/8/2005 IN THE WAKE OF THE NEWS   
Chicago Tribune Company, LLC   71198892   6/20/1924   191597   11/11/1924
KIDNEWS & Design    Chicago Tribune Company, LLC   74366368   3/09/1993  
1856712   10/4/1994 M    Chicago Tribune Company, LLC   77133146   3/16/2007  
3709111   11/10/2009 METROMIX    Chicago Tribune Company, LLC   75270809  
3/21/1997   2272746   8/24/1999 MOTORMOUTH    Chicago Tribune Company, LLC  
78068232   6/08/2001   2507275   11/13/2001 RED EYE I    Chicago Tribune
Company, LLC   78177110   10/22/2002   2918012   1/11/2005



--------------------------------------------------------------------------------

Mark

  

Current Owner

 

Serial
Number

 

Filing Date

 

Reg Number

 

Reg Date

REDEYE    Chicago Tribune Company, LLC   78171185   10/04/2002   2921483  
1/25/2005 THE MASH    Chicago Tribune Company, LLC   77482775   5/23/2008  
3613665   4/28/2009 THE MASH    Chicago Tribune Company, LLC   77549005  
8/18/2008   3677664   9/1/2009 M THE MASH    Chicago Tribune Company, LLC  
85172772   11/09/2010   3992904   7/12/2011 THE SWAMP    Chicago Tribune
Company, LLC   77085924   1/18/2007   3338428   11/20/2007 THE WORLD’S GREATEST
NEWSPAPER    Chicago Tribune Company, LLC   71053238   12/12/1910   81645  
4/25/1911 CHICAGO    Chicagoland Publishing Company, LLC   75900748   1/21/2000
  2742591   7/29/2003 CHICAGO    Chicagoland Publishing Company, LLC   73480579
  5/16/1984   1319357   2/12/1985 CHICAGO    Chicagoland Publishing Company, LLC
  73537616   5/14/1985   1367605   10/29/1985 CHICAGO GUIDE    Chicagoland
Publishing Company, LLC   73483247   5/16/1984   1322160   2/26/1985 CHICAGO’S
TABLE    Chicagoland Publishing Company, LLC   85485199   12/01/2011   4182658  
7/31/2012 DEAL ESTATE    Chicagoland Publishing Company, LLC   77130522  
3/14/2007   3447614   6/17/2008 THE ESCAPE ARTIST    Chicagoland Publishing
Company, LLC   85294339   4/13/2011   4089117   1/17/2012 BRAND X    Los Angeles
Times Communications LLC   77699408   3/25/2009   3808088   6/22/2010 BURBANK
LEADER    California Community News, LLC   75398372   12/01/1997   2218767  
1/19/1999 CALENDAR    Los Angeles Times Communications LLC   73778881  
2/06/1989   1598514   5/29/1990 COMPANY TOWN    Los Angeles Times Communications
LLC   77344793   12/05/2007   3838321   8/24/2010



--------------------------------------------------------------------------------

Mark

  

Current Owner

 

Serial
Number

 

Filing Date

 

Reg Number

 

Reg Date

JUMBLE    Tribune Content Agency, LLC   75438757   2/23/1998   2304764  
12/28/1999 JUMBLE    Tribune Content Agency, LLC   85216755   1/13/2011  
4022096   9/6/2011 JUMBLE    Tribune Content Agency, LLC   85325108   5/19/2011
  4211012   9/18/2012 JUMBLE BRAINBUSTERS    Tribune Content Agency, LLC  
78054248   3/21/2001   2698762   3/18/2003 JUMBLE BRAINBUSTERS JUNIOR    Tribune
Content Agency, LLC   78054264   3/21/2001   2670358   12/31/2002 JUMBLE
CROSSWORDS    Tribune Content Agency, LLC   75420482   1/20/1998   2217401  
1/12/1999 JUMBLE FOR KIDS    Tribune Content Agency, LLC   75644371   2/19/1999
  2321445   2/22/2000 JUMBLE JONG    Tribune Content Agency, LLC   77339085  
11/28/2007   3599582   3/31/2009 JUMBLE SEE & SEARCH    Tribune Content Agency,
LLC   78220074   2/28/2003   3104614   6/13/2006 JUMBLE SOLITAIRE    Tribune
Content Agency, LLC   77339167   11/28/2007   3599584   3/31/2009 JUMBLE-THAT
SCRAMBLED WORD GAME    Tribune Content Agency, LLC   72096669   5/09/1960  
721351   9/12/1961 JUMPIN’ JUMBLE    Tribune Content Agency, LLC   77339132  
11/28/2007   3599583   3/31/2009 SIMPLE STYLE    Tribune Content Agency, LLC  
85554054   2/27/2012   4498604   3/18/2014 TV JUMBLE    Tribune Content Agency,
LLC   75659424   3/12/1999   2321664   2/22/2000 WORD SALSA    Tribune Content
Agency, LLC   78377759   3/03/2004   2928014   2/22/2005 WORD VAULT    Tribune
Content Agency, LLC   77231378   7/17/2007   3673584   8/25/2009 COUNTER
INTELLIGENCE    Los Angeles Times Communications LLC   74684391   6/05/1995  
1953861   1/30/1996 CULTURE MONSTER    Los Angeles Times Communications LLC  
85079672   7/07/2010   3984212   6/28/2011 DAILY PILOT    California Community
News, LLC   74701307   7/14/1995   1982579   6/25/1996 FALL SNEAKS    Los
Angeles Times Communications LLC   75573102   10/16/1998   2291757   11/9/1999
FESTIVAL OF BOOKS    Los Angeles Times Communications LLC   75144109   8/02/1996
  2113177   11/11/1997 FESTIVAL OF BOOKS    Los Angeles Times Communications LLC
  75144124   8/02/1996   2106058   10/14/1997



--------------------------------------------------------------------------------

Mark

  

Current Owner

 

Serial
Number

 

Filing Date

 

Reg Number

 

Reg Date

GLENDALE NEWS-PRESS    California Community News, LLC   75397328   11/28/1997  
2249088   6/1/1999 HERO COMPLEX    Los Angeles Times Communications LLC  
85129952   9/15/2010   3961490   5/17/2011 HIGHWAY 1    Los Angeles Times
Communications LLC   75524315   7/23/1998   2283130   10/5/1999 HOLIDAY SNEAKS
   Los Angeles Times Communications LLC   75573100   10/16/1998   2291756  
11/9/1999 HOLLYWOOD BACKLOT    Los Angeles Times Communications LLC   77474730  
5/15/2008   3864935   10/19/2010 HOT PROPERTY    Los Angeles Times
Communications LLC   75517403   7/10/1998   2285097   10/12/1999 LATIMES.COM   
Los Angeles Times Communications LLC   75243251   2/18/2997   2210150  
12/15/1998 LOS ANGELES TIMES    Los Angeles Times Communications LLC   72457017
  5/10/1973   0987427   7/2/1974 LOS ANGELES TIMES    Los Angeles Times
Communications LLC   72457019   5/10/1973   0989634   7/30/1974 MATH YOU CAN
BANK ON    Los Angeles Times Communications LLC   75591049   11/16/1998  
2302138   12/21/1999 MATH YOU CAN BANK ON    Los Angeles Times Communications
LLC   75589749   11/16/1998   2299994   12/14/1999 PERFORMING BOOKS    Los
Angeles Times Communications LLC   78677111   7/25/2005   3114260   7/11/2006
PILOT CUP    Los Angeles Times Communications LLC   85038776   5/14/2010  
3992129   7/12/2011 PLAN-IT EARTH    Los Angeles Times Communications LLC  
75591843   11/19/1998   2328603   3/14/2000 PLAN-IT EARTH    Los Angeles Times
Communications LLC   77215820   6/26/2007   3411499   4/15/2008



--------------------------------------------------------------------------------

Mark

  

Current Owner

 

Serial
Number

 

Filing Date

 

Reg Number

 

Reg Date

READING, WRITING, RESULTS    Los Angeles Times Communications LLC   75702106  
5/10/1999   2378198   8/15/2000 READING BY 9    Los Angeles Times Communications
LLC   75573052   10/19/1998   2370091   7/25/2000 READING BY 9 & Design    Los
Angeles Times Communications LLC   75626377   1/25/1999   2370341   7/25/2000
READING BY 9.COM    Los Angeles Times Communications LLC   75573051   10/19/1998
  2370090   7/25/2000 SNEAKS    Los Angeles Times Communications LLC   75584579
  11/06/1998   2323592   2/29/2000 SNEAKS    Los Angeles Times Communications
LLC   77568062   9/11/2008   3883394   11/30/2010 SO SOCAL    Los Angeles Times
Communications LLC   78058660   4/16/2001   2510735   11/20/2001 STEPS TO
DISCOVERY    Los Angeles Times Communications LLC   75702100   5/10/1999  
2468856   7/17/2001 SUMMER SNEAKS    Los Angeles Times Communications LLC  
75573101   10/16/1998   2320849   2/22/2000 THE ENVELOPE    Los Angeles Times
Communications LLC   78816210   2/16/2006   3193182   1/2/2007 TICKER TAPE RALLY
STOCK MARKET GAME    Los Angeles Times Communications LLC   74213149  
10/15/1991   1708150   8/18/1992 TIMES COMMUNITY NEWS    Los Angeles Times
Communications LLC   75603985   12/11/1998   2328687   3/14/2000 TIMES COMMUNITY
NEWS    Los Angeles Times Communications LLC   75677955   4/08/1999   2332390  
3/21/2000 TIMES IN EDUCATION    Los Angeles Times Communications LLC   75411115
  12/29/1997   2295095   11/30/1999



--------------------------------------------------------------------------------

Mark

  

Current Owner

 

Serial
Number

 

Filing Date

 

Reg Number

 

Reg Date

YOUR SCENE    Los Angeles Times Communications LLC   78966926   9/05/2006  
3795149   5/25/2010 EL SENTINEL    Orlando Sentinel Communications Company, LLC
  78096702   12/05/2001   2704683   4/8/2003 ELSENTINEL.COM    Orlando Sentinel
Communications Company, LLC   78096747   12/05/2001   2779473   11/4/2003
ENGINEHEAD    Orlando Sentinel Communications Company, LLC   77038410  
11/07/2006   3315651   10/23/2007 ONE BOOK ONE COMMUNITY    Orlando Sentinel
Communications Company, LLC   78156694   8/22/2002   2724394   6/10/2003 ORLANDO
SENTINEL    Orlando Sentinel Communications Company, LLC   78105160   01/28/2002
  2652070   11/19/2002 ORLANDOSENTINEL.COM    Orlando Sentinel Communications
Company, LLC   78105163   1/28/2002   2652071   11/19/2002 CHOICE ADS & Design
   Sun-Sentinel Company, LLC   78072165   7/03/2001   2635377   10/15/2002
CHOICE ADS & Design    Sun-Sentinel Company, LLC   78072164   7/03/2001  
2704633   4/8/2003 CITY & SHORE    Sun-Sentinel Company, LLC   76118412  
8/29/2000   2650264   11/12/2002 SUNBYTES    Sun-Sentinel Company, LLC  
77750740   6/03/2009   3733982   1/5/2010 SUN-SENTINEL    Sun-Sentinel Company,
LLC   73266900   6/19/1980   1179121   11/24/1981 SUN-SENTINEL & Design   
Sun-Sentinel Company, LLC   77086728   1/19/2007   3404319   4/1/2008 B    The
Baltimore Sun Company, LLC   77377456   1/22/2008   3699692   10/20/2009 B   
The Baltimore Sun Company, LLC   77377408   1/22/2008   3702412   10/27/2009 B
   The Baltimore Sun Company, LLC   77421249   3/13/2008   3699772   10/20/2009
B FREE DAILY    The Baltimore Sun Company, LLC   77377315   1/22/2008   3699691
  10/20/2009 B FREE DAILY    The Baltimore Sun Company, LLC   77421210  
3/13/2008   3699771   10/20/2009 BALTIMORESUN.COM    The Baltimore Sun Company,
LLC   77035394   11/02/2006   3387464   2/26/2008 SUN PEOPLE KNOW    The
Baltimore Sun Company, LLC   77132097   3/15/2007   3434197   5/27/2008



--------------------------------------------------------------------------------

Mark

  

Current Owner

 

Serial
Number

 

Filing Date

 

Reg Number

 

Reg Date

THE BALTIMORE SUN    The Baltimore Sun Company, LLC   77144023   3/29/2007  
3576898   2/17/2009 THE SUN, LIGHT FOR ALL & Design    The Baltimore Sun
Company, LLC   77034973   11/02/2006   3465142   7/15/2008 THE AEGIS    The
Baltimore Sun Company, LLC   75430749   2/09/1998   2234065   3/23/1999 THE
AEGIS & Design    The Baltimore Sun Company, LLC   85373738   7/18/2011  
4197049   8/28/2012 THE RECORD    The Baltimore Sun Company, LLC   75829471  
12/21/1999   2459239   6/12/2001 THEAEGIS.COM    The Baltimore Sun Company, LLC
  75430529   2/09/1998   2268522   8/10/1999 THE SUN    The Baltimore Sun
Company, LLC   73789679   3/28/1989   1568347   11/28/1989 THE SUN & Design   
The Baltimore Sun Company, LLC   71236826   9/03/1926   230093   7/12/1927
ARBUTUS TIMES    The Baltimore Sun Company, LLC   75449422   3/04/1998   2266681
  8/3/1999 BALTIMORE MESSENGER    The Baltimore Sun Company, LLC   75447358  
3/04/1998   2251268   6/8/1999 CATONSVILLE TIMES    The Baltimore Sun Company,
LLC   75447350   3/04/1998   2251267   6/8/1999 COLUMBIA FLIER    The Baltimore
Sun Company, LLC   75446425   3/09/1998   2249378   6/1/1999 HOWARD    The
Baltimore Sun Company, LLC   77232436   7/18/2007   3589680   3/17/2009 HOWARD
COUNTY TIMES    The Baltimore Sun Company, LLC   75451542   3/04/1998   2249420
  6/1/1999 LAUREL LEADER    The Baltimore Sun Company, LLC   75491522  
5/26/1998   2266971   8/3/1999 NORTHEAST BOOSTER    The Baltimore Sun Company,
LLC   75447353   3/04/1998   2253254   6/15/1999 NORTHEAST REPORTER    The
Baltimore Sun Company, LLC   75447348   3/04/1998   2271811   8/24/1999 OWINGS
MILLS TIMES    The Baltimore Sun Company, LLC   75447349   3/04/1998   2253253  
6/15/1999 TOWSON TIMES    The Baltimore Sun Company, LLC   75447359   3/04/1998
  2251269   6/8/1999 WHERE MARYLAND COMES ALIVE    The Baltimore Sun Company,
LLC   78082886   9/06/2001   2914405   12/28/2004 GRABBLE    The Daily Press,
LLC   85412143   5/04/2011   4067181   12/6/2011 BECAUSE YOU WANT TO KNOW    The
Hartford Courant Company, LLC   78683988   8/02/2005   3117131   7/18/2006
COURANT DIRECT & Design    The Hartford Courant Company, LLC   74403954  
6/18/1993   1839581   6/14/1994 COURANT.COM    The Hartford Courant Company, LLC
  75269971   4/07/1997   2268085   8/10/1999 VALUMAIL    The Hartford Courant
Company, LLC   74373405   3/30/1993   1811067   12/14/1993 THE HARTFORD COURANT
   The Hartford Courant Company, LLC   73475137   4/12/1984   1361778  
9/24/1985 THE HARTFORD COURANT    The Hartford Courant Company, LLC   75383995  
11/03/1997   2258814   7/6/1999



--------------------------------------------------------------------------------

Mark

  

Current Owner

 

Serial
Number

 

Filing Date

 

Reg Number

 

Reg Date

LEHIGH VALLEY LIVING    The Morning Call, LLC   78646365   6/08/2005   3229097  
4/17/2007 MCALL.COM    The Morning Call, LLC   78061362   5/01/2001   2585474  
6/25/2002 MERGE    The Morning Call, LLC   78523868   11/29/2004   3149809  
9/26/2006 DMD    The Morning Call, LLC   74312243   9/09/1992   1795218  
9/28/1993 THE MORNING CALL    The Morning Call, LLC   73799242   5/11/1989  
1571905   12/19/1989 THE MORNING CALL HOME TOUR    The Morning Call, LLC  
75645366   2/22/1999   2321458   2/22/2000 USE IT FOR LIFE    The Morning Call,
LLC   85095721   7/29/2010   3940421   4/5/2011 BUZZDASH    Tribune Interactive,
LLC   77462054   4/30/2008   3549613   12/23/2008 CHICAGOSTART    Tribune
Interactive, LLC   78257479   6/03/2003   3389658   2/26/2008 CITYSTART   
Tribune Interactive, LLC   78257474   6/03/2003   3389657   2/26/2008 P2P   
Tribune Interactive, LLC   77826056   9/14/2009   4084362   1/10/2012 PROGENUITY
   Tribune Interactive, LLC   85413335   9/01/2011   4238918   11/06/2012
QUADRANTONE    Tribune Interactive, LLC   77376746   1/21/2008   3693392  
10/6/2009 QUADRANTONE TRUSTED BRANDS. NATIONAL REACH. & Design    Tribune
Interactive, LLC   77386607   2/01/2008   3609928   4/21/2009 SEARCH WINGINE   
Tribune Interactive, LLC   77616336   11/18/2008   3901146   1/4/2011 ZOOZAG   
Tribune Interactive, LLC   77831088   9/21/2009   3901622   1/4/2011 ZOOZAG.COM
   Tribune Interactive, LLC   77831162   9/21/2009   3901623   1/4/2011 ADVICE
FOR THE REAL WORLD    Tribune Publishing Company, LLC   78283883   8/06/203  
2903962   11/16/2004 ASK AMY    Tribune Publishing Company, LLC   78272044  
7/09/2003   2903950   11/16/2004



--------------------------------------------------------------------------------

State Trademarks

 

TRADEMARK

  

Owner

  

Serial Number

  

Filing Date

The Capital A Capital-Gazette Newspaper    Capital-Gazette Communications, LLC
  

2000/00873—

Maryland

   11/16/09 The Bowie Blade-News A Capital-Gazette Newspaper    Capital-Gazette
Communications, LLC   

2000/00874—

Maryland

   11/16/09 Maryland Gazette A Capital-Gazette Newspaper    Capital-Gazette
Communications, LLC   

2000/00872—

Maryland

   11/16/09 Carroll County Times    Carroll County Times, LLC   

1997/00277—

Maryland

   5/31/07 Carroll County Times    Carroll County Times, LLC   

2000-01080—

Maryland

   9/26/00 Carroll Families    Carroll County Times, LLC   

1998/00451—

Maryland

   1/21/08 Carroll Living    Carroll County Times, LLC   

2007-0112—

Maryland

   7/19/07 Carroll Seniors    Carroll County Times, LLC   

2005-0156—

Maryland

   12/6/05 Central Maryland Homes    Carroll County Times, LLC   

2002-0172—

Maryland

   8/16/12 Community Times    Carroll County Times, LLC   

1997/00276—

Maryland

   5/31/07 Encore    Carroll County Times, LLC   

2005-0125—

Maryland

   9/19/05 Focus    Carroll County Times, LLC   

2005-0154—

Maryland

   12/6/05 Holiday Hope    Carroll County Times, LLC   

2007-0044—

Maryland

   4/3/07



--------------------------------------------------------------------------------

TRADEMARK

  

Owner

  

Serial Number

  

Filing Date

Purchasing Power    Carroll County Times, LLC    2005-0157—Maryland    12/6/05
The Advocate of Eldersburg & Sykesville    Carroll County Times, LLC   
2005-0155—Maryland    12/6/05 The Advocate of Westminster & Finksburg    Carroll
County Times, LLC    2004-0091—Maryland    8/3/04 York, Adams Homes    Carroll
County Times, LLC    3048972— Pennsylvania    1/24/02 FLORIDA & Design   
Orlando Sentinel Communications Company, LLC    T94000000563 — Florida   
5/3/1994 HOT PROPERTIES    Orlando Sentinel Communications Company, LLC   
T96000001326 — Florida    11/18/1996 LAKE SENTINEL    Orlando Sentinel
Communications Company, LLC    T06278 — Florida    12/4/1986 ORANGE SENTINEL   
Orlando Sentinel Communications Company, LLC    T06282 — Florida    12/4/1986
OSCEOLA SENTINEL    Orlando Sentinel Communications Company, LLC    T06277 -
Florida    12/4/1986 SEMINOLE SENTINEL    Orlando Sentinel Communications
Company, LLC    T06279 - Florida    12/4/1986 VOLU-S-I-A SENTINEL    Orlando
Sentinel Communications Company, LLC    T06276 - Florida    12/4/1986 YOUR MONEY
   Orlando Sentinel Communications Company, LLC    T97000001457 - Florida   
11/25/1997 FORUM PUBLISHING GROUP, INC. & Design    Sun-Sentinel Company, LLC   
T05000000035 - Florida    1/10/2005 CITY LINK    Sun-Sentinel Company, LLC   
T98000000022 - Florida    12/30/1997

 

4-65



--------------------------------------------------------------------------------

TRADEMARK

  

Owner

  

Serial Number

  

Filing Date

CITY LINK MUSIC FEST    Sun-Sentinel Company, LLC    T98000000245 - Florida   
2/25/1998 KIDS CROWN AWARDS    Sun-Sentinel Company, LLC    T05000000828 -
Florida    6/29/2005 KIDS CROWN AWARDS & Design    Sun-Sentinel Company, LLC   
T05000000827 - Florida    6/29/2005 KIDS FUN PASS    Sun-Sentinel Company, LLC
   T04000001431 - Florida    11/15/2004 SUNPACK    Sun-Sentinel Company, LLC   
817245 - Florida    8/4/2003 SUNSHINE MAGAZINE    Sun-Sentinel Company, LLC   
924388 - Florida    4/27/1981 THE HOME SPOT & Design    Sun-Sentinel Company,
LLC    T96949 - Florida    8/12/1996 THE JEFFERSONIAN    The Baltimore Sun
Company, LLC    1998/00484 - Maryland    5/18/1998 THE VIEW    The Baltimore Sun
Company, LLC    2007-0100 - Maryland    7/5/2007 THE VIEW    The Baltimore Sun
Company, LLC    2007-0099 - Maryland    7/5/2007 THE VIEW    The Baltimore Sun
Company, LLC    2007-0098 -Maryland    7/5/2007

 

4-66



--------------------------------------------------------------------------------

SCHEDULE 3.02(a)(ii) TO THE

ABL SECURITY AGREEMENT

EXCLUSIVE IP AGREEMENT

None.



--------------------------------------------------------------------------------

SCHEDULE 3.05(a) TO THE

ABL SECURITY AGREEMENT

LEGAL NAMES, ETC.

 

Legal Name

  

Type of Entity

  

Registered

Organization

(Yes/No)

  

State of Formation

Blue Lynx Media, LLC    LLC    Yes    Delaware Builder Media Solutions, LLC   
LLC    Yes    Delaware California Community News, LLC    LLC    Yes    Delaware
Capital-Gazette Communications, LLC    LLC    Yes    Maryland Carroll County
Times, LLC    LLC    Yes    Maryland Chicago Tribune Company, LLC    LLC    Yes
   Delaware Chicagoland Publishing Company, LLC    LLC    Yes    Delaware
ForSaleByOwner.com Referral Services, LLC    LLC    Yes    Delaware
forsalebyowner.com, LLC    LLC    Yes    Delaware Hoy Publications, LLC    LLC
   Yes    Delaware Internet Foreclosure Service, LLC    LLC    Yes    Delaware
Local Pro Plus Realty, LLC    LLC    Yes    Delaware Los Angeles Times
Communications LLC    LLC    Yes    Delaware



--------------------------------------------------------------------------------

Legal Name

  

Type of Entity

  

Registered

Organization

(Yes/No)

  

State of Formation

McClatchy/Tribune Information Services, LLC    LLC    Yes    Delaware Orlando
Sentinel Communications Company, LLC    LLC    Yes    Delaware Sun-Sentinel
Company, LLC    LLC    Yes    Delaware TCA News Service, LLC    LLC    Yes   
Delaware The Baltimore Sun Company, LLC    LLC    Yes    Delaware The Daily
Press, LLC    LLC    Yes    Delaware The Hartford Courant Company, LLC    LLC   
Yes    Delaware The Morning Call, LLC    LLC    Yes    Delaware Tribune 365, LLC
   LLC    Yes    Delaware Tribune Content Agency, LLC (f/k/a TMS News and
Features, LLC)    LLC    Yes    Delaware Tribune Content Agency London, LLC
(f/k/a Tribune Media Services London, LLC)    LLC    Yes    Delaware Tribune
Direct Marketing, LLC    LLC    Yes    Delaware Tribune Interactive, LLC    LLC
   Yes    Delaware Tribune Publishing Company, LLC    LLC    Yes    Delaware
Tribune Washington Bureau, LLC    LLC    Yes    Delaware

 

4-69



--------------------------------------------------------------------------------

SCHEDULE 3.05(b) AND SCHEDULE 3.05(c) TO THE

ABL SECURITY AGREEMENT

OTHER CORPORATE NAMES, AND PRIOR NAMES

 

Company’s Current

Legal Name

 

Date and

Nature of

Transaction

 

Other and Prior

Name(s)

 

State (or other

Jurisdiction) of

Formation

Blue Lynx Media, LLC  

July 1, 2010

 

Name change to Blue Lynx Media, LLC

  Tribune Technology, LLC   Delaware Carroll County Times, LLC  

May 1, 2014

 

Name change to Carroll County Times, LLC

  Landmark Community Newspapers of Maryland, LLC   Maryland California Community
News, LLC  

November 21, 2012

 

Merger with and into California Community News, LLC

  California Community News Corporation   Delaware Chicago Tribune Company, LLC
 

November 26, 2012

 

Merger with and into Chicago Tribune Company, LLC

  Chicago Tribune Company   Illinois  

November 20, 2012

 

Merger with and into Chicago Tribune Company

  Chicago Avenue Construction Company   Illinois  

November 20, 2012

 

Merger with and into Chicago Tribune Company

  Chicago Tribune Newspapers, Inc.   Illinois  

November 20, 2012

 

Merger with and into Chicago Tribune Company

  Chicago Tribune Press Service, Inc.   Illinois  

November 20, 2012

 

Merger with and into Chicago Tribune Company

  Newspaper Readers Agency, Inc.   Illinois



--------------------------------------------------------------------------------

Company’s Current

Legal Name

 

Date and

Nature of

Transaction

 

Other and Prior

Name(s)

 

State (or other

Jurisdiction) of

Formation

Chicagoland Publishing Company, LLC  

November 21, 2012

 

Conversion to LLC

  Chicagoland Publishing Company   Delaware ForSaleByOwner.com Referral
Services, LLC  

November 21, 2012

 

Conversion to Delaware LLC

  ForSaleByOwner.com Referral Services, LLC   Florida Forsalebyowner.com, LLC  

November 26, 2012

 

Merger with and into Forsalebyowner.com, LLC

  Stemweb, Inc.   New York  

November 20, 2012

 

Merger with and into Stemweb, Inc.

  forsalebyowner.com corp.   New York  

November 20, 2012

 

Merger with and into Stemweb, Inc.

  Homeowners Realty, Inc.   Utah Internet Foreclosure Service, LLC  

November 21, 2012

 

Merger with and into Internet Foreclosure Service, LLC

  Internet Foreclosure Service, Inc.   New York Los Angeles Times Communications
LLC  

November 21, 2012

 

Merger with and into Los Angeles Times Communications LLC

  Los Angeles Times Newspapers, Inc.   Delaware  

November 21, 2012

 

Merger with and into Los Angeles Times Communications LLC

  Tribune Los Angeles, Inc.   Delaware McClatchy/Tribune Information Services,
LLC  

July 25, 2014

 

Conversion to LLC

  N/A   Delaware  

July 25, 2014

 

Name change to McClatchy/Tribune Information Services, LLC

  McClatchy/Tribune Information Services   Delaware

 

4-71



--------------------------------------------------------------------------------

Company’s Current

Legal Name

 

Date and

Nature of

Transaction

 

Other and Prior

Name(s)

 

State (or other

Jurisdiction) of

Formation

 

July 25, 2014

 

Change jurisdiction of organization to Delaware

  N/A   District of Columbia Orlando Sentinel Communications Company, LLC  

November 26, 2012

 

Conversion to LLC

  Orlando Sentinel Communications Company   Delaware  

November 20, 2012

 

Merger with and into Orlando Sentinel Communications Company

  Neocomm, Inc.   Delaware  

November 20, 2012

 

Merger with and into Orlando Sentinel Communications Company

  North Orange Avenue Properties, Inc.   Florida  

November 20, 2012

 

Merger with and into Orlando Sentinel Communications Company

  Sentinel Communications News Ventures, Inc.   Delaware Sun-Sentinel Company,
LLC  

November 21, 2012

 

Conversion to LLC

  Sun-Sentinel Company   Delaware  

November 20, 2012

 

Merger with and into Sun- Sentinel Company

  Forum Publishing Group, Inc.   Delaware  

November 20, 2012

 

Merger with and into Sun- Sentinel Company

  Gold Coast Publications, Inc.   Delaware The Baltimore Sun Company, LLC  

November 20, 2012

 

Merger with and into The Baltimore Sun Company, LLC

  The Baltimore Sun Company   Maryland

 

4-72



--------------------------------------------------------------------------------

Company’s Current

Legal Name

 

Date and

Nature of

Transaction

 

Other and Prior

Name(s)

 

State (or other

Jurisdiction) of

Formation

 

November 26, 2012

 

Merger with and into The Baltimore Sun Company, LLC

  Signs of Distinction, Inc.   Maryland  

November 26, 2012

 

Merger with and into The Baltimore Sun Company, LLC

  Homestead Publishing Co.   Maryland  

November 26, 2012

 

Merger with and into The Baltimore Sun Company, LLC

  Patuxent Publishing Company   Maryland  

November 26, 2012

 

Merger with and into The Baltimore Sun Company, LLC

  Baltimore Newspaper Networks, Inc.   Maryland The Daily Press, LLC  

November 21, 2012

 

Conversion to LLC

  The Daily Press, Inc.   Delaware  

November 20, 2012

 

Merger with and into The Daily Press, Inc.

  Virginia Community Shoppers, LLC   Delaware  

November 20, 2012

 

Merger with and into The Daily Press, Inc.

  Virginia Gazette Companies, LLC   Delaware The Hartford Courant Company, LLC  

November 28, 2012

 

Merger with and into The Hartford Courant Company, LLC

  The Hartford Courant Company   Connecticut  

November 20, 2012

 

Merger with and into The Hartford Courant Company

  Courant Specialty Products, Inc.   Connecticut  

November 20, 2012

 

Merger with and into The Hartford Courant Company

  New Mass. Media, Inc.   Massachusetts

 

4-73



--------------------------------------------------------------------------------

Company’s Current

Legal Name

 

Date and

Nature of

Transaction

 

Other and Prior

Name(s)

 

State (or other

Jurisdiction) of

Formation

 

November 20, 2012

 

Merger with and into The Hartford Courant Company

  Heart & Crown Advertising, Inc.   Connecticut  

November 20, 2012

 

Merger with and into The Hartford Courant Company

  TMLH 2, Inc.   California  

November 20, 2012

 

Merger with and into The Hartford Courant Company, LLC

  ValuMail, Inc.   Connecticut The Morning Call, LLC  

November 20, 2012

 

Merger with and into The Morning Call, LLC

  The Morning Call, Inc.   Pennsylvania  

November 20, 2012

 

Merger with and into The Morning Call, Inc.

  Direct Mail Associates, Inc.   Pennsylvania Tribune Content Agency, LLC (f/k/a
TMS News and Features, LLC)  

November 21, 2012

 

Intercompany conveyance of assets and liabilities of the syndication and
licensing businesses from Licensing Tribune Media Services, Inc.

  TMS News and Features, LLC   Delaware Tribune Content Agency London, LLC  

April 10, 2014

 

Name change to Tribune Content Agency London, LLC

  Tribune Media Services London, LLC   Delaware  

November 26, 2012

 

Merger with and into Tribune Media Services London, LLC

  Los Angeles Times International, Ltd.   California

 

4-74



--------------------------------------------------------------------------------

Company’s Current

Legal Name

 

Date and

Nature of

Transaction

 

Other and Prior

Name(s)

 

State (or other

Jurisdiction) of

Formation

 

November 20, 2012

 

Merger with and into Los Angeles Times International, Ltd.

  Newscom Services, Inc.   Delaware Tribune 365, LLC  

November 21, 2012

 

Conversion to LLC named Tribune 365, LLC

  Tribune Media Net, Inc.   Delaware  

November 20, 2012

 

Merger with and into Tribune Media Net, Inc.

  InsertCo, Inc.   New York Tribune Direct Marketing, LLC  

November 21, 2012

 

Conversion to LLC

  Tribune Direct Marketing, Inc.   Delaware Tribune Interactive, LLC  

November 21, 2012

 

Merger with and into Tribune Interactive, LLC

  Tribune Interactive, Inc.   Delaware Tribune Publishing Company, LLC  

November 21, 2012

 

Merger with and into Tribune Publishing Company, LLC

  Eagle New Media Investments, LLC   Delaware  

November 26, 2012

 

Merger with and into Tribune Publishing Company

  Southern Connecticut Newspapers, Inc.   Connecticut  

November 20, 2012

 

Merger with and into Southern Connecticut Newspapers, Inc.

  TMLS I, Inc.   California  

November 21, 2012

 

Merger with and into Tribune Publishing Company, LLC

  Tribune License, Inc.   Delaware  

November 20, 2012

 

Merger with and into Eagle New Media Investments, LLC

  Tribune NM, Inc.   Delaware

 

4-75



--------------------------------------------------------------------------------

Company’s Current

Legal Name

 

Date and

Nature of

Transaction

 

Other and Prior

Name(s)

 

State (or other

Jurisdiction) of

Formation

 

November 20, 2012

 

Conversion to LLC

  Tribune Publishing Company   Delaware Tribune Washington Bureau, LLC  

November 21, 2012

 

Conversion to LLC

  Tribune Washington Bureau Inc.   Delaware  

December 17, 2008

 

Name Change to Tribune Washington Bureau Inc.

  Tribune Broadcasting News Network, Inc.   Delaware

 

4-76



--------------------------------------------------------------------------------

SCHEDULE 3.06(a) TO THE

ABL SECURITY AGREEMENT

CHIEF EXECUTIVE OFFICES

 

Entity

  

Address

Blue Lynx Media, LLC   

2501 S. State Hwy 121, Convergence Office

Center Building 8

Lewisville, TX 75067

Builder Media Solutions, LLC   

435 North Michigan Avenue

Chicago, IL 60611

California Community News, LLC   

5091 4th Street

Irwindale, CA 91706

Capital-Gazette Communications, LLC   

501 N. Calvert Street

Baltimore, MD 21278

Carroll County Times, LLC   

501 N. Calvert Street

Baltimore, MD 21278

Chicago Tribune Company, LLC   

435 North Michigan Avenue

Chicago, IL 60611

Chicagoland Publishing Company, LLC   

435 North Michigan Avenue

Chicago, IL 60611

ForSaleByOwner.com Referral Services, LLC   

435 North Michigan Avenue

Chicago, IL 60611

forsalebyowner.com, LLC   

435 North Michigan Avenue

Chicago, IL 60611

Hoy Publications, LLC   

435 North Michigan Avenue

Chicago, IL 60611

Internet Foreclosure Service, LLC   

435 North Michigan Avenue

Chicago, IL 60611

Local Pro Plus Realty, LLC   

435 North Michigan Avenue

Chicago, IL 60611

Los Angeles Times Communications LLC   

202 West First Street

Los Angeles, CA 90012

McClatchy/Tribune Information Services, LLC   

435 North Michigan Avenue

Chicago, IL 60611

Orlando Sentinel Communications Company, LLC   

633 North Orange Avenue

Orlando, FL 32801-1349

Sun-Sentinel Company, LLC   

500 East Broward Blvd.

Fort Lauderdale, FL 33394

TCA News Service, LLC   

435 North Michigan Avenue

Chicago, IL 60611

The Baltimore Sun Company, LLC   

501 North Calvert Street

Baltimore, MD 21278



--------------------------------------------------------------------------------

Entity

  

Address

The Daily Press, LLC   

7505 Warwick Boulevard

Newport News, VA 23607

The Hartford Courant Company, LLC   

285 Broad Street

Hartford, CT 06115

The Morning Call, LLC    101 North Sixth Street Allentown, PA 18101 Tribune 365,
LLC   

435 North Michigan Avenue

Chicago, IL 60611

Tribune Content Agency London, LLC (f/k/a Tribune Media Services London, LLC)   

435 North Michigan Avenue

Chicago, IL 60611

Tribune Content Agency, LLC (f/k/a TMS News and Features, LLC)   

435 North Michigan Avenue

Chicago, IL 60611

Tribune Direct Marketing, LLC   

435 North Michigan Avenue

Chicago, IL 60611

Tribune Interactive, LLC   

435 North Michigan Avenue

Chicago, IL 60611

Tribune Publishing Company, LLC   

435 North Michigan Avenue

Chicago, IL 60611

Tribune Washington Bureau, LLC   

1090 Vermont Ave. NW, 10th Floor

Washington, DC 20005

 

4-78



--------------------------------------------------------------------------------

SCHEDULE 3.07 TO THE

ABL SECURITY AGREEMENT

LETTER-OF-CREDIT RIGHTS

None.



--------------------------------------------------------------------------------

SCHEDULE 3.08 TO THE

ABL SECURITY AGREEMENT

CHATTEL PAPER

None.

 

1-1



--------------------------------------------------------------------------------

EXHIBIT 1 TO THE

ABL SECURITY AGREEMENT

SUPPLEMENT NO. [    ], dated as of [            ] (this “Supplement”), to the
ABL Security Agreement, dated as of August 4, 2014 (as the same may be amended,
supplemented, waived or otherwise modified from time to time, the “Security
Agreement”), among TRIBUNE PUBLISHING COMPANY, a Delaware corporation (as
further defined in the Security Agreement, the “Company”), each of the
subsidiaries of the Company party thereto from time to time (each such
subsidiary, individually, a “Subsidiary Grantor” and, collectively, the
“Subsidiary Grantors”; and, together with the Company collectively the
“Grantors”), and BANK OF AMERICA, N.A., as collateral agent for the ABL Secured
Parties (in such capacity, together with its successors in such capacity, the
“Collateral Agent”).

A. Capitalized terms used herein and not otherwise defined herein (including
terms used in the preamble and the recitals) shall have the meanings assigned to
such terms in the Security Agreement.

B. The rules of construction and other interpretive provisions specified in
Sections 1.02, 1.05, 1.06 and 1.07 of the ABL Credit Agreement shall apply to
this Supplement, including terms defined in the preamble and recitals hereto.

C. Section 7.13 of the Security Agreement provides that each Restricted
Subsidiary of the Company that is required to become a party to the Security
Agreement pursuant to Section 6.12 of the ABL Credit Agreement shall become a
Grantor, with the same force and effect as if originally named as a Grantor
therein, for all purposes of the Security Agreement upon execution and delivery
by such Subsidiary of an instrument in the form of this Supplement. Each
undersigned Subsidiary (each, a “New Grantor”) is executing this Supplement in
accordance with the requirements of the Security Agreement to become a
Subsidiary Grantor under the Security Agreement as consideration for the
Guaranteed Obligations.

Accordingly, the Collateral Agent and the New Grantors agree as follows:

SECTION 1. In accordance with Section 7.13 of the Security Agreement, each New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
each New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct in all material respects on and as of the date
hereof (except where such representations and warranties expressly relate to an
earlier date, in which case such representations and

 

1-1



--------------------------------------------------------------------------------

warranties shall have been true and correct as of such earlier date). In
furtherance of the foregoing, each New Grantor, as security for the payment and
performance in full of the Guaranteed Obligations, does hereby pledge and grant
to the Collateral Agent, for the benefit of the ABL Secured Parties, a security
interest in all of the Collateral of such New Grantor, in each case whether now
or hereafter existing or in which now has or hereafter acquires an interest.
Each reference to a “Grantor” in the Security Agreement shall be deemed to
include each New Grantor. The Security Agreement is hereby incorporated herein
by reference. Notwithstanding anything to the contrary contained in this
Agreement or any provision of the ABL Credit Agreement or any other Loan
Document, the Guaranteed Obligations of any Grantor shall not extend to or
include any Excluded Swap Obligation (as defined in the ABL Guaranty).

SECTION 2. Each New Grantor represents and warrants to the Collateral Agent and
the other ABL Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws affecting creditors’ rights generally and subject to general
principles of equity (whether considered in a proceeding in equity or law).

SECTION 3. This Supplement may be executed in one or more counterparts (and by
different parties hereto in different counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Supplement shall be effective
as delivery of an original executed counterpart of this Supplement. The
Collateral Agent may also require that any such documents and signatures
delivered by telecopier or other electronic transmission be confirmed by a
manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.

SECTION 4. Such New Grantor hereby represents and warrants that (a) set forth on
Schedule A attached hereto is (i) the legal name of such New Grantor, (ii) the
jurisdiction of incorporation or organization and chief executive officer of
such New Grantor and (iii) the identity or type of organization or corporate
structure of such New Grantor and (b) as of the date hereof (i) Schedule B
hereto sets forth all of the Registered Intellectual Property owned by such New
Grantor in its name, and indicates for each such item, as applicable, the title,
application and/or registration number, date of filing and/or issuance, and the
identity of the current applicant or registered owner, and (ii) Schedule C
hereto sets forth all Exclusive IP Agreements that such New Grantor is a party
to, and indicates for each such IP Agreement, the title of such IP Agreement,
the date of such IP Agreement, the parties to such IP Agreement, and the title,
registration number, date of filing and the identity of the registered owner of
each registered United States Copyright exclusively licensed to any Grantor
pursuant to such IP Agreement.

 

1-2



--------------------------------------------------------------------------------

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES
OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 7.02 of the Security Agreement. All communications and
notices hereunder to each New Grantor shall be given to it in care of the
Borrower Representative at the Borrower Representative’s address set forth in
Section 10.02 of the ABL Credit Agreement.

SECTION 9. Each New Grantor agrees to reimburse the Collateral Agent for its
reasonable and documented or invoiced out-of-pocket expenses in connection with
this Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Collateral Agent to the extent required to be
reimbursed pursuant to Section 10.04 of the ABL Credit Agreement.

 

1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

[NEW GRANTOR(S)] By:  

 

  Name:   Title: BANK OF AMERICA, N.A., as Collateral Agent, By:  

 

  Name:   Title:

 

1-4



--------------------------------------------------------------------------------

SCHEDULE A

TO SUPPLEMENT NO.     TO THE

ABL SECURITY AGREEMENT

CORPORATE INFORMATION

 

Legal Name

  

Jurisdiction of

Incorporation or

Organization

  

Type of Organization

or Corporate Structure

           



--------------------------------------------------------------------------------

SCHEDULE B

TO SUPPLEMENT NO.     TO THE

ABL SECURITY AGREEMENT

REGISTERED INTELLECTUAL PROPERTY

 

A. COPYRIGHTS

 

Title

 

Current Owner

 

Registration Date

 

Copyright

Registration No.

                 

 

B. PATENTS AND PATENT APPLICATIONS

 

Title

 

Current Owner

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

                             

 

C. TRADEMARKS AND TRADEMARK APPLICATIONS

 

Mark

 

Current

Owner

 

Application No.

 

Application

Date

 

Registration

Number

 

Registration

Date

                             



--------------------------------------------------------------------------------

SCHEDULE C

TO SUPPLEMENT NO.     TO THE

ABL SECURITY AGREEMENT

Exclusive IP Agreements

[Name, Parties and Date of Agreement]

Registered Copyrights exclusively licensed pursuant to such agreement:

 

Title

 

Registered Owner

 

Reg. No.

 

Reg. Date

                       



--------------------------------------------------------------------------------

EXHIBIT 2-A TO THE

ABL SECURITY AGREEMENT

GRANT OF SECURITY INTEREST IN COPYRIGHTS

GRANT OF SECURITY INTEREST IN COPYRIGHTS (the “Agreement”), dated as of
                    , made by [Grantor], a [—] corporation (the “Grantor”), in
favor of BANK OF AMERICA, N.A., as Collateral Agent (the “Agent”) for the
Lenders that are parties to the ABL Credit Agreement, dated as of August 4,
2014, among Tribune Publishing Company (the “Company”), certain of the Company’s
subsidiaries from time to time party thereto (together with the Company, the
“ABL Borrowers”), the Lenders and the Agent (as amended, supplemented, waived or
otherwise modified from time to time, the “ABL Credit Agreement”).

WHEREAS, pursuant to the ABL Credit Agreement, the Lenders have severally
agreed, among other things, to make certain loans to the ABL Borrowers subject
to the terms and conditions set forth therein; and

WHEREAS, in connection with the ABL Credit Agreement, the Grantor, the Company
and the other parties thereto have executed and delivered an ABL Security
Agreement, dated as of August 4, 2014, in favor of the Agent (together with all
amendments, supplements, waivers and other modifications, if any, from time to
time thereafter made thereto, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, the Grantor granted to the Agent,
for the ratable benefit of the ABL Secured Parties, a security interest in all
of its Intellectual Property, including the Copyrights; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees as follows:

1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the ABL Credit Agreement
and the Security Agreement.

2. Grant of Security Interest. The Grantor hereby grants to the Agent, for the
benefit of the ABL Secured Parties, a security interest in and continuing lien
on all of such Grantor’s right, title and interest in (subject only to Liens
permitted under the ABL Credit Agreement) and to:

2.01 all Copyrights now owned or anytime hereafter acquired by such Grantor or
in which such Grantor now has or at any time in the future may acquire any
right, title and interest, including without limitation those Copyrights set
forth on Schedule I hereto;

 

3-A-1



--------------------------------------------------------------------------------

2.02 all Exclusive IP Agreements that such Grantor is now or anytime hereafter
becomes a party to, including all right, title and interest that such Grantor
may have in any Copyrights licensed to such Grantor pursuant thereto, including
without limitation those Exclusive IP Agreements and those Copyrights set forth
on Schedule II hereto; and

2.03 to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to the foregoing as collateral security for the prompt and
complete payment and performance when due (whether as stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations; provided, however,
that no security interest is granted in any Excluded Property.

3. Purpose. This Agreement has been executed and delivered by the Grantor for
the purpose of recording the grant of security interest with the United States
Copyright Office. This Agreement is expressly subject to the terms and
conditions of the Security Agreement. The Security Agreement (and all rights and
remedies of the Lenders thereunder) shall remain in full force and effect in
accordance with its terms.

4. Acknowledgment. The Grantor does hereby further acknowledge and affirm that
the rights and remedies of the Lenders with respect to the security interest in
the Copyrights are more fully set forth in the ABL Credit Agreement and the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein.

5. Counterparts. This Agreement may be executed in one or more counterparts (and
by different parties hereto in different counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. The Agent may
also require that any such documents and signatures delivered by telecopier or
other electronic transmission be confirmed by a manually-signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier or
other electronic transmission.

*    *    *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

3-A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Agent have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and year first above written.

 

[GRANTOR] By:  

 

  Name:   Title: BANK OF AMERICA, N.A., as Agent By:  

 

  Name:   Title:

 

3-A-3



--------------------------------------------------------------------------------

SCHEDULE I

Copyright Registrations

 

Title

  

Reg. No.

  

Reg. Date

                       



--------------------------------------------------------------------------------

SCHEDULE II

Exclusive IP Agreements

[Name, Parties and Date of Agreement]

Registered Copyrights exclusively licensed pursuant to such agreement:

 

Title

  

Registered Owner

  

Reg. No.

  

Reg. Date

                                            

[duplicate as necessary for additional agreements]



--------------------------------------------------------------------------------

EXHIBIT 2-B TO THE

ABL SECURITY AGREEMENT

NOTICE AND CONFIRMATION OF GRANT OF

SECURITY INTEREST IN PATENTS

NOTICE AND CONFIRMATION OF GRANT OF SECURITY INTEREST IN PATENTS (the
“Agreement”), dated as of                     , made by [Grantor], a [—]
corporation (the “Grantor) in favor of BANK OF AMERICA, N.A., as Collateral
Agent (the “Agent”) for the Lenders that are parties to the ABL Credit
Agreement, dated as of August 4, 2014, among Tribune Publishing Company (the
“Company”), certain of the Company’s subsidiaries from time to time party
thereto (together with the Company, the “ABL Borrowers”), the Lenders and the
Agent (as amended, supplemented, waived or otherwise modified from time to time,
the “ABL Credit Agreement”).

WHEREAS, pursuant to the ABL Credit Agreement, the Lenders have severally
agreed, among other things, to make certain loans to the ABL Borrowers subject
to the terms and conditions set forth therein; and

WHEREAS, in connection with the ABL Credit Agreement, the Grantor, the Company
and the other parties thereto have executed and delivered an ABL Security
Agreement, dated as of August 4, 2014, in favor of the Agent (together with all
amendments, supplements, waivers and other modifications, if any, from time to
time thereafter made thereto, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, the Grantor granted to the Agent,
for the ratable benefit of the ABL Secured Parties, a security interest in all
of its Intellectual Property, including the Patents; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees as follows:

1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the ABL Credit Agreement
and the Security Agreement.

2. Confirmation of Grant of Security Interest. The Grantor hereby confirms that
it granted to the Agent, for the benefit of the ABL Secured Parties, a security
interest in and continuing lien on all of such Grantor’s right, title and
interest in (subject only to

 

3-B-1



--------------------------------------------------------------------------------

Liens permitted under the ABL Credit Agreement) and to all Patents now owned or
anytime hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title and interest, including
without limitation those Patents set forth on Schedule I hereto, and, to the
extent not otherwise included, all Proceeds and products of any and all of the
foregoing and all collateral security and guarantees given by any Person with
respect to the foregoing as collateral security for the prompt and complete
payment and performance when due (whether as stated maturity, by acceleration or
otherwise) of the Guaranteed Obligations; provided, however, that no security
interest is granted in any Excluded Property.

3. Purpose. This Agreement has been executed and delivered by the Grantor for
the purpose of recording the grant of security interest with the United States
Patent and Trademark Office. This Agreement is expressly subject to the terms
and conditions of the Security Agreement. The Security Agreement (and all rights
and remedies of the Lenders thereunder) shall remain in full force and effect in
accordance with its terms.

4. Acknowledgment. The Grantor does hereby further acknowledge and affirm that
the rights and remedies of the Lenders with respect to the security interest in
the Patents are more fully set forth in the ABL Credit Agreement and the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein.

5. Counterparts. This Agreement may be executed in one or more counterparts (and
by different parties hereto in different counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. The Agent may
also require that any such documents and signatures delivered by telecopier or
other electronic transmission be confirmed by a manually-signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier or
other electronic transmission.

*    *    *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

3-B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Agent have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and year first above written.

 

[GRANTOR] By:  

 

  Name:   Title: BANK OF AMERICA, N.A., as Agent By:  

 

  Name:   Title:

 

3-B-3



--------------------------------------------------------------------------------

SCHEDULE I

Patents

 

TITLE

  

App. No.

  

Filing Date

  

Patent No.

  

Issue Date

                                                           

Patent Applications

 

TITLE

  

App. No.

  

Filing Date

                             



--------------------------------------------------------------------------------

EXHIBIT 2-C TO THE

ABL SECURITY AGREEMENT

NOTICE AND CONFIRMATION OF GRANT OF

SECURITY INTEREST IN TRADEMARKS

NOTICE AND CONFIRMATION OF GRANT OF SECURITY INTEREST IN TRADEMARKS (the
“Agreement”), dated as of                     , made by [Grantor], a [—]
corporation (the “Grantor”), in favor of BANK OF AMERICA, N.A., as Collateral
Agent (the “Agent”) for the Lenders that are parties to the ABL Credit
Agreement, dated as of August 4, 2014, among Tribune Publishing Company (the
“Company”), certain of the Company’s subsidiaries from time to time party
thereto (together with the Company, the “ABL Borrowers”), the Lenders and the
Agent (as amended, supplemented, waived or otherwise modified from time to time,
the “ABL Credit Agreement”).

WHEREAS, pursuant to the ABL Credit Agreement, the Lenders have severally
agreed, among other things, to make certain loans to the ABL Borrowers subject
to the terms and conditions set forth therein; and

WHEREAS, in connection with the ABL Credit Agreement, the Grantor, the Company
and the other parties thereto have executed and delivered an ABL Security
Agreement, dated as of August 4, 2014, in favor of the Agent (together with all
amendments, supplements, waivers and other modifications, if any, from time to
time thereafter made thereto, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, the Grantor granted to the Agent,
for the ratable benefit of the ABL Secured Parties, a security interest in all
of its Intellectual Property, including the Trademarks; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees as follows:

1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the ABL Credit Agreement
and the Security Agreement.

2. Confirmation of Grant of Security Interest. The Grantor hereby confirms that
it granted to the Agent, for the benefit of the ABL Secured Parties, a security
interest in and continuing lien on all of such Grantor’s right, title and
interest in (subject only to

 

3-C-1



--------------------------------------------------------------------------------

Liens permitted under the ABL Credit Agreement) and to all Trademarks now owned
or anytime hereafter acquired by such Grantor or in which such Grantor now has
or at any time in the future may acquire any right, title and interest,
including without limitation those Trademarks set forth on Schedule I hereto
and, to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to the foregoing as collateral security for the prompt and
complete payment and performance when due (whether as stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations; provided, however,
that no security interest is granted in any Excluded Property.

3. Purpose. This Agreement has been executed and delivered by the Grantor for
the purpose of recording the grant of security interest with the United States
Patent and Trademark Office. This Agreement is expressly subject to the terms
and conditions of the Security Agreement. The Security Agreement (and all rights
and remedies of the Lenders thereunder) shall remain in full force and effect in
accordance with its terms.

4. Acknowledgment. The Grantor does hereby further acknowledge and affirm that
the rights and remedies of the Lenders with respect to the security interest in
the Trademarks are more fully set forth in the ABL Credit Agreement and the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein.

5. Counterparts. This Agreement may be executed in one or more counterparts (and
by different parties hereto in different counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. The Collateral
Agent may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually-signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

*    *    *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

3-C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Agent have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and year first above written.

 

[GRANTOR] By:  

 

  Name:   Title: BANK OF AMERICA, N.A., as Agent By:  

 

  Name:   Title:

 

3-C-3



--------------------------------------------------------------------------------

SCHEDULE I

Trademark Registrations

 

TRADEMARK

  

App. No.

  

Filing Date

  

Reg. No.

  

Reg. Date

                                                           

Trademark Applications

 

TRADEMARK

  

App. No.

  

Filing Date

                             